UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-05635) Exact name of registrant as specified in charter:	Putnam Diversified Income Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant's telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	September 30, 2016 Date of reporting period :	October 1, 2015 — September 30, 2016 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Putnam Diversified Income Trust Annual report 9 | 30 | 16 Message from the Trustees 1 About the fund 2 Interview with your fund’s portfolio manager 4 Performance snapshot 4 Your fund’s performance 12 Your fund’s expenses 15 Terms and definitions 17 Other information for shareholders 18 Important notice regarding Putnam’s privacy policy 19 Trustee approval of management contract 20 Financial statements 26 Federal tax information 97 About the Trustees 98 Officers Consider these risks before investing: International investing involves currency, economic, and political risks. Emerging-market securities carry illiquidity and volatility risks. Lower-rated bonds may offer higher yields in return for more risk. Funds that invest in government securities are not guaranteed. Mortgage-backed securities are subject to prepayment risk and the risk that they may increase in value less when interest rates decline and decline in value more when interest rates rise. Bond investments are subject to interest-rate risk (the risk of bond prices falling if interest rates rise) and credit risk (the risk of an issuer defaulting on interest or principal payments). Interest-rate risk is greater for longer-term bonds, and credit risk is greater for below-investment-grade bonds. Risks associated with derivatives include increased investment exposure (which may be considered leverage) and, in the case of over-the-counter instruments, the potential inability to terminate or sell derivatives positions and the potential failure of the other party to the instrument to meet its obligations. Unlike bonds, funds that invest in bonds have fees and expenses. Bond prices may fall or fail to rise over time for several reasons, including general financial market conditions, changing market perceptions of the risk of default, changes in government intervention, and factors related to a specific issuer or industry. These factors may also lead to periods of high volatility and reduced liquidity in the bond markets. You can lose money by investing in the fund. Message from the Trustees Dear Fellow Shareholder: Investors around the world have witnessed generally positive performance from financial markets in 2016. Most stock and bond indexes have added gains, benefiting from a slowly recovering global economy and contending with only intermittent bouts of volatility. Even advancing markets, however, can pose challenges for investors, including short-term fluctuations that can be unsettling. The key, we believe, is to stay invested, maintain a diversified portfolio, and remain focused on the long term. Also, seeking the counsel of a professional financial advisor, who can help keep your portfolio aligned with your goals, risk tolerance, and time horizon, may prove to be beneficial. In any market environment, we favor active strategies based on fundamental research, such as the investment approach practiced at Putnam. Backed by a network of global analysts, Putnam portfolio managers bring years of experience to navigating changing market conditions and pursuing investment opportunities. In the following pages, you will find an overview of your fund’s performance for the reporting period ended September 30, 2016, as well as an outlook for the coming months. Thank you for investing with Putnam. Respectfully yours, Interview with your fund’s portfolio manager Bill, what was the fund’s investment environment like during the 12 - month reporting period ended September30, 2016? After a positive start to the period — when prices rebounded from a volatile third quarter of 2015 — investors became increasingly risk averse. This general flight from risk bolstered the performance of U.S. Treasuries and other government securities, while bonds carrying credit risk experienced substantial volatility. Declining prices for oil and other commodities, along with mounting fears of an economic slowdown in China, hampered credit markets. Corporate credit spreads — the yield advantage credit-sensitive bonds offered over comparable-maturity Treasuries — rose significantly, as investors demanded greater compensation for risk that spread beyond the already punished energy and metals & mining sectors. Market turbulence reached a peak on February11, after which credit-sensitive bonds began to benefit from rising commodity prices, additional economic stimulus by China’s central bank, and improving U.S. economic data. The Federal Reserve backed away from a hawkish tone, saying that it would take a gradual approach toward raising Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. Share price, principal value, and return will fluctuate, and you may have a gain or a loss when you sell yourshares. Performance of class A shares assumes reinvestment of distributions and does not account for taxes.Fund returns in the bar chart do not reflect a sales charge of 4.00%; had they, returns would have been lower.See pages 5 and 12–14 for additional performance information. For a portion of the periods, the fund hadexpense limitations, without which returns would have been lower. To obtain the most recent month-end performance, visit putnam.com. 4 Diversified Income Trust interest rates, based on a variety of U.S. and global economic factors. The market upturn accelerated considerably in March and April, as demand for risk assets continued to improve and credit spreads tightened. The rally persisted in May amid a six-month high for oil prices and a jump in stock prices later that month. The rally was briefly disrupted in late June, as the so-called “Brexit” referendum vote by the United Kingdom to exit the European Union surprised investors and reverberated throughout global markets. However, as investors reassessed Brexit in the days immediately following the vote, concluding that its impact outside of Britain would likely be limited, credit-sensitive securities moved higher once again. Credit-sensitive bonds posted another positive month in September, aided by two monetary policy developments. The Fed decided not to raise its target for short-term interest rates and indicated an even slower path for future hikes. The Bank of Japan pegged its 10-year government bond rate at zero percent, reducing the risk of a destabilizing spike in global interest rates. The fund lagged its benchmark by a significant margin during the period. What factors hampered its relative performance? With respect to relative performance, I think it’s important to point out that the fund’s benchmark comprises a mix of U.S. Treasury, government-agency, and investment-grade corporate securities. Treasuries and other government securities generally benefited from investor risk-aversion, particularly during the first half of the reporting period. In addition, securitized mortgage-backed bonds, an out-of-benchmark area of the market that had served the fund well over the long term, did not perform as well during the 12-month reporting period. Looking at individual strategies, our interest-rate and yield-curve positioning in the United States was the primary detractor from performance. We continued our efforts to de-emphasize interest-rate risk by keeping the portfolio’s duration — a key measure of interest-rate sensitivity — below zero for most of the period. We also positioned the This comparison shows your fund’s performance in the context of broad market indexes for the 12months ended 9/30/16. See pages 4 and 12–14 for additional fund performance information. Index descriptions can be found on page 18. Diversified Income Trust 5 portfolio to benefit from a potentially steeper U.S. Treasury yield curve. This strategy was particularly detrimental during the first half of the period, when risk-averse sentiment fueled demand for the perceived safety of Treasuries, driving their prices higher and yields lower. Our positioning was also hurt by the fact that the yield curve generally flattened during the period. Internationally, our interest-rate and yield-curve strategies further dampened performance, most notably in the May–to–July period. Uncertainty surrounding the outcome and potential impact of the Brexit vote fueled increased demand for the perceived safety of government debt during these months. As a result, interest rates declined and worked against our generally negative-duration positioning. Our holdings of Greek government bonds partially offset the overall adverse impact of our non-U.S. interest-rate strategy. Greece’s bonds performed particularly well in March and again in May, as the country achieved another milestone in securing its bailout funding from the International Monetary Fund. Turning to the positive side, which holdings and strategies aided the fund’s results? An allocation to high-yield bonds was a sizable contributor to performance. After sharply underperforming during the first half of the period, high yield rallied strongly from February11 through period-end. The asset class was bolstered by an improving Credit qualities are shown as a percentage of the fund’s net assets as of 9/30/16. A bond rated BBB or higher (A-3 or higher, for short-term debt) is considered investment grade. This chart reflects the highest security rating provided by one or more of Standard & Poor’s, Moody’s, and Fitch. To-be-announced (TBA) mortgage commitments, if any, are included based on their issuer ratings. Ratings may vary over time. Cash, derivative instruments, and net other assets are shown in the not-rated category. Payables and receivables for TBA mortgage commitments are included in the not-rated category and may result in negative weights. The fund itself has not been rated by an independent rating agency. 6 Diversified Income Trust backdrop for commodities, resurgent demand for riskier asset classes, signs of stabilization in the global economy, and continued accommodation by central banks. Holdings of emerging-market [EM] debt were also among the fund’s leading contributors. EM debt and high-yield bonds were the top-performing fixed-income categories for the period, fueled by investor demand for higher-yielding assets amid an environment of low, and in some cases negative yields globally. Our investments in Venezuela were the most additive. Bonds from this country rebounded strongly as oil prices rose and investor risk appetite strengthened during the period’s second half. Our positions in Argentina also performed well, boosted by the election of a new president who has emphasized market-friendly reforms, which helped facilitate an agreement between Argentina and its holdout creditors. Additionally, Argentina’s issuance of $16.5 billion in bonds in April — the country’s first bond issuance since 2001 — attracted intense investor interest. Elsewhere, securities in Russia, Brazil, and Indonesia also meaningfully contributed. Our prepayment strategies, which we implemented with securities such as agency This table shows the fund’s top 10 individual holdings and the percentage of the fund’s net assets that each represented as of 9/30/16. Short-term investments, TBA commitments, and derivatives, if any, are excluded. Holdings may vary over time. Diversified Income Trust 7 interest-only collateralized mortgage obligations [IO CMOs], modestly aided results on a net basis. IO CMOs rebounded amid the improved risk sentiment that took hold after February11. Additionally, despite lower interest rates, mortgage prepayment speeds stayed below market expectations, as mortgage refinancing continued to be hampered by stringent bank lending standards. How did your currency strategies affect performance? On balance, active currency strategies moderately detracted for the period. Short positions in the Canadian dollar, the Japanese yen, and the Norwegian krone worked against our strategy, as each of these currencies appreciated versus the U.S. dollar. Tactical positioning in the euro in February and again in May also hampered results, as did long exposure to the weakening Mexican peso during the period’s first half. On the positive side, a long position in the strengthening New Zealand dollar and short exposure to the Swedish krona helped offset some of our losses. A short position in the British pound sterling also proved beneficial in the wake of Brexit. How did you use derivatives during the period? We used bond futures and interest-rate swaps to take tactical positions at various points along the yield curve, and to help hedge the risk associated with the fund’s This chart shows how the fund’s top weightings have changed over the past six months. Allocations are shown as a percentage of the fund’s net assets. Current period summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities, any interest accruals, the use of different classifications of securities for presentation purposes, and rounding. Holdings and allocations may vary over time. 8 Diversified Income Trust curve positioning. We also employed interest-rate swaps to gain exposure to rates in various countries. We utilized options to help hedge the fund’s interest-rate risk, to isolate the prepayment risk associated with our CMO holdings, and to help manage overall downside risk. In addition, we used total return swaps as a hedging tool, and to help manage the portfolio’s sector exposure, as well as its inflation risk. Lastly, we used currency forward contracts to help hedge the foreign exchange risk associated with non-U.S. bonds and to efficiently gain exposure to foreign currencies. What is your outlook for the coming months? In our view, we think the Fed is likely to implement another rate increase in December. That said, with other major central banks on the opposite side of the Fed’s policy — cutting interest rates, in some cases into negative territory — we believe that the Fed will have to proceed cautiously to avoid stoking too much U.S. dollar strength. Sustained dollar strength could crimp U.S. GDP [gross domestic product] growth, in our opinion, because it would make it more expensive for U.S. multinational firms to conduct business overseas, and would also make U.S. exports less competitive on world markets. How do you plan to position the fund in light of this outlook? With global interest rates at or near historic lows at period-end, we expect to continue de-emphasizing interest-rate risk because we believe fixed-income investors are not getting compensated adequately for assuming this risk. At the same time, we recognize the ongoing potential for rates to stay low or temporarily fall even further as investors react to various economic or political developments. Consequently, in an effort to limit the impact of any short-term rate drops on the ABOUT DERIVATIVES Derivatives are an increasingly common type of investment instrument, the performance of which is derived from an underlying security, index, currency, or other area of the capital markets. Derivatives employed by the fund’s managers generally serve one of two main purposes: to implement a strategy that may be difficult or more expensive to invest in through traditional securities, or to hedge unwanted risk associated with a particular position. For example, the fund’s managers might use currency forward contracts to capitalize on an anticipated change in exchange rates between two currencies. This approach would require a significantly smaller outlay of capital than purchasing traditional bonds denominated in the underlying currencies. In another example, the managers may identify a bond that they believe is undervalued relative to its risk of default, but may seek to reduce the interest-rate risk of that bond by using interest-rate swaps, a derivative through which two parties “swap” payments based on the movement of certain rates. Like any other investment, derivatives may not appreciate in value and may lose money. Derivatives may amplify traditional investment risks through the creation of leverage and may be less liquid than traditional securities. And because derivatives typically represent contractual agreements between two financial institutions, derivatives entail “counterparty risk,” which is the risk that the other party is unable or unwilling to pay. Putnam monitors the counterparty risks we assume. For example, Putnam often enters into collateral agreements that require the counterparties to post collateral on a regular basis to cover their obligations to the fund. Counterparty risk for exchange-traded futures and centrally cleared swaps is mitigated by the daily exchange of margin and other safeguards against default through their respective clearinghouses. Diversified Income Trust 9 portfolio, we plan to keep the fund’s duration slightly above zero — a bit higher than we had previously. In terms of market sectors, we continue to have a constructive outlook for high-yield bonds. As of period-end, high-yield valuations were not as attractive as they were early in 2016. Yield spreads in the major high-yield market benchmarks had tightened considerably, and the median bond price had moved closer to par, or face value. As of September30, the total 12-month default rate was 4.85%, but excluding the energy and metals & mining sectors, which accounted for the overwhelming majority of defaults, the default rate was only 0.49%. All told, although valuations were less compelling, we thought spreads remained fair on the heels of generally supportive fundamental conditions and a low level of defaults. What’s more, given the suppression of bond yields worldwide, high-yield bond income levels remained attractive, in our view. We may look to marginally adjust the fund’s securitized holdings — residential and commercial mortgage-backed securities, and IO CMOs — with the goal of reducing market risk within these areas. Through fundamental research, we believe we may be able to find investment opportunities exhibiting defensive characteristics that offer reasonably attractive yields. Thanks for your time and for bringing us up to date, Bill. The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Current and future portfolio holdings are subject to risk. Of special interest In August2016, the fund increased its dividend rate per class A share from $0.030 to $0.033. This increase was the result of the fund earning greater-than-expected yields on various investments. Similar increases were made to other share classes. Portfolio Manager D. William Kohli is Co-Head of Fixed Income at Putnam. He has an M.B.A. from the Haas School of Business at the University of California, Berkeley, and a B.A. from the University of California, San Diego. Bill joined Putnam in 1994 and has been in the investment industry since 1986. In addition to Bill, your fund’s portfolio managers are Michael J. Atkin, Michael V. Salm, and Paul D. Scanlon. 10 Diversified Income Trust IN THE NEWS In its October World Economic Outlook , the International Monetary Fund (IMF) projected that global growth will decelerate to 3.1% in 2016 before bouncing back to 3.4% next year. The Washington-based IMF shaved 0.1% off its 2016 and 2017 forecasts relative to its April Outlook , citing “weaker-than-expected” growth in the United States in the first half of 2016 and downside risk associated with Brexit, the United Kingdom’s decision to depart the European Union, as factors affecting this subdued outlook. Although the initial market reaction to Brexit was “contained,” the U.K. referendum is eventually “expected to have negative macroeconomic consequences, especially in the United Kingdom,” the report states. The IMF slashed its 2016 growth rate for advanced economies to 1.6%. Emerging markets and developing economies, meanwhile, will “strengthen slightly” this year to 4.2% after five straight years of declines, as projected by the IMF. While the IMF’s outlook for these developing economies is “uneven,” they account for more than 75% of projected world growth in 2016, according to the IMF, benefiting from low interest rates in advanced economies, stabilizing commodity prices, and diminishing concerns about China’s short-term economic prospects. Diversified Income Trust 11 Your fund’s performance This section shows your fund’s performance, price, and distribution information for periods ended September 30, 2016, the end of its most recent fiscal year. In accordance with regulatory requirements for mutual funds, we also include expense information taken from the fund’s current prospectus. Performance should always be considered in light of a fund’s investment strategy. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. For the most recent month-end performance, please visit the Individual Investors section at putnam.com or call Putnam at 1-800-225-1581. Class R, R6, and Y shares are not available to all investors. See the Terms and Definitions section in this report for definitions of the share classes offered by your fund. Fund performance Total return for periods ended 9/30/16 Class A Class B Class C Class M Class R Class R6 Class Y (inception dates) (10/3/88) (3/1/93) (2/1/99) (12/1/94) (12/1/03) (11/1/13) (7/1/96) Before After Before After Net Net Net sales sales Before After Before After sales sales asset asset asset charge charge CDSC CDSC CDSC CDSC charge charge value value value Annual average (life of fund) 6.08% 5.93% 5.84% 5.84% 5.28% 5.28% 5.80% 5.67% 5.80% 6.27% 6.27% 10 years 40.67 35.04 32.58 32.58 30.27 30.27 37.36 32.90 36.53 44.12 43.90 Annual average 3.47 3.05 2.86 2.86 2.68 2.68 3.23 2.89 3.16 3.72 3.71 5 years 21.98 17.10 17.46 15.60 17.61 17.61 20.64 16.72 20.47 23.98 23.78 Annual average 4.05 3.21 3.27 2.94 3.30 3.30 3.82 3.14 3.79 4.39 4.36 3 years 3.14 –0.99 0.85 –1.81 1.01 1.01 2.59 –0.74 2.41 4.20 4.04 Annual average 1.04 –0.33 0.28 –0.61 0.34 0.34 0.86 –0.25 0.80 1.38 1.33 1 year 2.25 –1.84 1.52 –3.32 1.68 0.71 2.11 –1.21 2.08 2.64 2.66 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. After-sales-charge returns for class A and M shares reflect the deduction of the maximum 4.00% and 3.25% sales charge, respectively, levied at the time of purchase. Class B share returns after contingent deferred sales charge (CDSC) reflect the applicable CDSC, which is 5% in the first year, declining over time to 1% in the sixth year, and is eliminated thereafter. Class C share returns after CDSC reflect a 1% CDSC for the first year that is eliminated thereafter. Class R, R6, and Y shares have no initial sales charge or CDSC. Performance for class B, C, M, R, and Y shares before their inception is derived from the historical performance of class A shares, adjusted for the applicable sales charge (or CDSC) and the higher operating expenses for such shares, except for class Y shares, for which 12b-1 fees are not applicable. Performance for class R6 shares prior to their inception is derived from the historical performance of class Y shares and has not been adjusted for the lower investor servicing fees applicable to class R6 shares; had it, returns would have been higher. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. Class B share performance reflects conversion to class A shares after eight years. 12 Diversified Income Trust Comparative index returns For periods ended 9/30/16 Bloomberg Barclays Lipper Multi-Sector Income U.S. Aggregate Bond Index Funds category average* Annual average (life of fund) 6.51% 6.80% 10 years 59.65 65.04 Annual average 4.79 5.04 5 years 16.39 27.75 Annual average 3.08 4.97 3 years 12.57 11.25 Annual average 4.03 3.60 1 year 5.19 6.77 Index and Lipper results should be compared with fund performance before sales charge, before CDSC, or at net asset value. * Over the 1-year, 3-year, 5-year, 10-year, and life-of-fund periods ended 9/30/16, there were 306, 228, 169, 95, and 5 funds, respectively, in this Lipper category. Past performance does not indicate future results. At the end of the same time period, a $10,000 investment in the fund’s class B and C shares would have been valued at $13,258 and $13,027, respectively, and no contingent deferred sales charges would apply. A $10,000 investment in the fund’s class M shares ($9,675 after sales charge) would have been valued at $13,290. A $10,000 investment in the fund’s class R, R6, and Y shares would have been valued at $13,653, $14,412, and $14,390, respectively. Diversified Income Trust13 Fund price and distribution information For the 12-month period ended 9/30/16 Distributions Class A Class B Class C Class M Class R Class R6 Class Y Number 12 12 12 12 12 12 12 Income $0.366 $0.316 $0.316 $0.354 $0.353 $0.390 $0.381 Capital gains — Total Before After Net Net Before After Net Net Net sales sales asset asset sales sales asset asset asset Share value charge charge value value charge charge value value value 9/30/15 $7.08 $7.38 $7.01 $6.96 $6.97 $7.20 $7.00 $7.02 $7.01 9/30/16 6.86 7.15 6.79 6.75 6.75 6.98 6.78 6.80 6.80 Before After Net Net Before After Net Net Net Current rate sales sales asset asset sales sales asset asset asset (end of period) charge charge value value charge charge value value value Current dividend rate 1 5.77% 5.54% 5.13% 5.16% 5.69% 5.50% 5.66% 6.18% 6.00% Current 30-day SEC yield 2 N/A 5.42 4.90 4.91 N/A 5.23 5.41 6.00 5.90 The classification of distributions, if any, is an estimate. Before-sales-charge share value and current dividend rate for class A and M shares, if applicable, do not take into account any sales charge levied at the time of purchase. After-sales-charge share value, current dividend rate, and current 30-day SEC yield, if applicable, are calculated assuming that the maximum sales charge (4.00% for class A shares and 3.25% for class M shares) was levied at the time of purchase. Final distribution information will appear on your year-end tax forms. 1 Most recent distribution, including any return of capital and excluding capital gains, annualized and divided by share price before or after sales charge at period-end. 2 Based only on investment income and calculated using the maximum offering price for each share class, in accordance with SEC guidelines. 14 Diversified Income Trust Your fund’s expenses As a mutual fund investor, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. In the most recent six-month period, your fund’s expenses were limited; had expenses not been limited, they would have been higher. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial representative. Expense ratios Class A Class B Class C Class M Class R Class R6 Class Y Total annual operating expenses for the fiscal year ended 9/30/15 0.98% 1.73% 1.73% 1.23% 1.23% 0.64% 0.73% Annualized expense ratio for the six-month period ended 9/30/16* 1.01% 1.76% 1.76% 1.26% 1.26% 0.66% 0.76% Fiscal-year expense information in this table is taken from the most recent prospectus, is subject to change, and may differ from that shown for the annualized expense ratio and in the financial highlights of this report. Expenses are shown as a percentage of average net assets. Expense ratios for each class are for the fund’s most recent fiscal half year. As a result of this, ratios may differ from expense ratios based on one-year data in the financial highlights. Expenses per $1,000 The following table shows the expenses you would have paid on a $1,000 investment in each class of the fund from 4/1/16 to 9/30/16. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Class A Class B Class C Class M Class R Class R6 Class Y Expenses paid per $1,000*† $5.21 $9.06 $9.07 $6.50 $6.49 $3.41 $3.93 Ending value (after expenses) $1,063.70 $1,058.70 $1,060.70 $1,063.80 $1,061.70 $1,066.20 $1,067.00 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 9/30/16. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. Diversified Income Trust 15 Estimate the expenses you paid To estimate the ongoing expenses you paid for the six months ended 9/30/16, use the following calculation method. To find the value of your investment on 4/1/16, call Putnam at 1-800-225-1581. Compare expenses using the SEC’s method The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the following table shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return . You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Class A Class B Class C Class M Class R Class R6 Class Y Expenses paid per $1,000*† $5.10 $8.87 $8.87 $6.36 $6.36 $3.34 $3.84 Ending value (after expenses) $1,019.95 $1,016.20 $1,016.20 $1,018.70 $1,018.70 $1,021.70 $1,021.20 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 9/30/16. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the six-month period; then multiplying the result by the number of days in the six-month period; and then dividing that result by the number of days in the year. 16 Diversified Income Trust Terms and definitions Important terms Total return shows how the value of the fund’s shares changed over time, assuming you held the shares through the entire period and reinvested all distributions in the fund. Before sales charge , or net asset value, is the price, or value, of one share of a mutual fund, without a sales charge. Before-sales-charge figures fluctuate with market conditions, and are calculated by dividing the net assets of each class of shares by the number of outstanding shares in the class. After sales charge is the price of a mutual fund share plus the maximum sales charge levied at the time of purchase. After-sales-charge performance figures shown here assume the 4.00% maximum sales charge for class A shares and 3.25% for class M shares. Contingent deferred sales charge (CDSC) is generally a charge applied at the time of the redemption of class B or C shares and assumes redemption at the end of the period. Your fund’s class B CDSC declines over time from a 5% maximum during the first year to 1% during the sixth year. After the sixth year, the CDSC no longer applies. The CDSC for class C shares is 1% for one year after purchase. Share classes Class A shares are generally subject to an initial sales charge and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class B shares are not subject to an initial sales charge and may be subject to a CDSC. Class C shares are not subject to an initial sales charge and are subject to a CDSC only if the shares are redeemed during the first year. Class M shares have a lower initial sales charge and a higher 12b-1 fee than class A shares and no CDSC. Class R shares are not subject to an initial sales charge or CDSC and are available only to employer-sponsored retirement plans. Class R6 shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are only available to employer-sponsored retirement plans. Class Y shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are generally only available to corporate and institutional clients and clients in other approved programs. Fixed-income terms Current rate is the annual rate of return earned from dividends or interest of an investment. Current rate is expressed as a percentage of the price of a security, fund share, or principal investment. Mortgage-backed security (MBS) , also known as a mortgage “pass-through,” is a type of asset-backed security that is secured by a mortgage or collection of mortgages. The following are types of MBSs: • Agency “pass-through” has its principal and interest backed by a U.S. government agency, such as the Federal National Mortgage Association (Fannie Mae), Government National Mortgage Association (Ginnie Mae), and Federal Home Loan Mortgage Corporation (Freddie Mac). • Collateralized mortgage obligation (CMO) represents claims to specific cash flows from pools of home mortgages. The streams of principal and interest payments on the mortgages are distributed to the different classes of CMO interests in “tranches.” Each tranche may have different principal balances, coupon rates, prepayment risks, and maturity dates. A CMO is highly sensitive to changes in interest rates and any resulting change in the rate at which homeowners sell their properties, refinance, or otherwise prepay loans. CMOs are subject to prepayment, market, and liquidity risks. • Interest-only (IO) security is a type of CMO in which the underlying asset is the interest portion of mortgage, Treasury, or bond payments. • Non-agency residential mortgage-backed security (RMBS) is an MBS not backed by Fannie Mae, Ginnie Mae, or Freddie Mac. One type of RMBS is an Alt-A mortgage-backed security. • Commercial mortgage-backed security (CMBS) is secured by the loan on a commercial property. Diversified Income Trust17 Yield curve is a graph that plots the yields of bonds with equal credit quality against their differing maturity dates, ranging from shortest to longest. It is used as a benchmark for other debt, such as mortgage or bank lending rates. Comparative indexes Bloomberg Barclays U.S. Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. BofA Merrill Lynch U.S. 3-Month Treasury Bill Index is an unmanaged index that seeks to measure the performance of U.S. Treasury bills available in the marketplace. S&P 500 Index is an unmanaged index of common stock performance. Indexes assume reinvestment of all distributions and do not account for fees. Securities and performance of a fund and an index will differ. You cannot invest directly in an index. Lipper is a third-party industry-ranking entity that ranks mutual funds. Its rankings do not reflect sales charges. Lipper rankings are based on total return at net asset value relative to other funds that have similar current investment styles or objectives as determined by Lipper. Lipper may change a fund’s category assignment at its discretion. Lipper category averages reflect performance trends for funds within a category. Other information for shareholders Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2016, are available in the Individual Investors section of putnam.com, and on the Securities and Exchange Commission (SEC) website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings The fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Form N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Form N-Q may be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the Public Reference Room. Trustee and employee fund ownership Putnam employees and members of the Board of Trustees place their faith, confidence, and, most importantly, investment dollars in Putnam mutual funds. As of September 30, 2016, Putnam employees had approximately $500,000,000 and the Trustees had approximately $133,000,000 invested in Putnam mutual funds. These amounts include investments by the Trustees’ and employees’ immediate family members as well as investments through retirement and deferred compensation plans. 18 Diversified Income Trust Important notice regarding Putnam’s privacy policy In order to conduct business with our shareholders, we must obtain certain personal information such as account holders’ names, addresses, Social Security numbers, and dates of birth. Using this information, we are able to maintain accurate records of accounts and transactions. It is our policy to protect the confidentiality of our shareholder information, whether or not a shareholder currently owns shares of our funds. In particular, it is our policy not to sell information about you or your accounts to outside marketing firms. We have safeguards in place designed to prevent unauthorized access to our computer systems and procedures to protect personal information from unauthorized use. Under certain circumstances, we must share account information with outside vendors who provide services to us, such as mailings and proxy solicitations. In these cases, the service providers enter into confidentiality agreements with us, and we provide only the information necessary to process transactions and perform other services related to your account. Finally, it is our policy to share account information with your financial representative, if you’ve listed one on your Putnam account. Diversified Income Trust 19 Trustee approval of management contract General conclusions The Board of Trustees of The Putnam Funds oversees the management of each fund and, as required by law, determines annually whether to approve the continuance of your fund’s management contract with Putnam Investment Management, LLC (“Putnam Management”) and the sub-management contract with respect to your fund between Putnam Management and its affiliate, Putnam Investments Limited (“PIL”). The Board, with the assistance of its Contract Committee, requests and evaluates all information it deems reasonably necessary under the circumstances in connection with its annual contract review. The Contract Committee consists solely of Trustees who are not “interested persons” (as this term is defined in the Investment Company Act of 1940, as amended (the “1940 Act”)) of The Putnam Funds (“Independent Trustees”). At the outset of the review process, members of the Board’s independent staff and independent legal counsel discussed with representatives of Putnam Management the annual contract review materials furnished to the Contract Committee during the course of the previous year’s review, identifying possible changes in these materials that might be necessary or desirable for the coming year. Following these discussions and in consultation with the Contract Committee, the Independent Trustees’ independent legal counsel requested that Putnam Management and its affiliates furnish specified information, together with any additional information that Putnam Management considered relevant, to the Contract Committee. Over the course of several months ending in June 2016, the Contract Committee met on a number of occasions with representatives of Putnam Management, and separately in executive session, to consider the information that Putnam Management provided, as well as supplemental information provided in response to an additional request made by the Contract Committee. Throughout this process, the Contract Committee was assisted by the members of the Board’s independent staff and by independent legal counsel for The Putnam Funds and the Independent Trustees. In May 2016, the Contract Committee met in executive session to discuss and consider its recommendations with respect to the continuance of the contracts. At the Trustees’ June 24, 2016 meeting, the Contract Committee met in executive session with the other Independent Trustees to review a summary of the key financial, performance and other data that the Contract Committee considered in the course of its review. The Contract Committee then presented its written report, which summarized the key factors that the Committee had considered and set forth its recommendations. The Contract Committee then recommended, and the Independent Trustees approved, the continuance of your fund’s management and sub-management contracts, effective July 1, 2016. (Because PIL is an affiliate of Putnam Management and Putnam Management remains fully responsible for all services provided by PIL, the Trustees have not attempted to evaluate PIL as a separate entity, and all subsequent references to Putnam Management below should be deemed to include reference to PIL as necessary or appropriate in the context.) The Independent Trustees’ approval was based on the following conclusions: • That the fee schedule in effect for your fund represented reasonable compensation in light of the nature and quality of the services being provided to the fund, the fees paid by competitive funds, the costs incurred by Putnam Management in providing services to the 20 Diversified Income Trust fund, and the continued application of certain reductions and waivers noted below; and • That the fee schedule in effect for your fund represented an appropriate sharing between fund shareholders and Putnam Management of such economies of scale as may exist in the management of the fund at current asset levels. These conclusions were based on a comprehensive consideration of all information provided to the Trustees and were not the result of any single factor. Some of the factors that figured particularly in the Trustees’ deliberations and how the Trustees considered these factors are described below, although individual Trustees may have evaluated the information presented differently, giving different weights to various factors. It is also important to recognize that the management arrangements for your fund and the other Putnam funds are the result of many years of review and discussion between the Independent Trustees and Putnam Management, that some aspects of the arrangements may receive greater scrutiny in some years than others, and that the Trustees’ conclusions may be based, in part, on their consideration of fee arrangements in previous years. For example, with some minor exceptions, the funds’ current fee arrangements under the management contracts were first implemented at the beginning of 2010 following extensive review by the Contract Committee and discussions with representatives of Putnam Management, as well as approval by shareholders. Management fee schedules and total expenses The Trustees reviewed the management fee schedules in effect for all Putnam funds, including fee levels and breakpoints. The Trustees also reviewed the total expenses of each Putnam fund, recognizing that in most cases management fees represented the major, but not the sole, determinant of total costs to shareholders. (In a few instances, funds have implemented so-called “all-in” management fees covering substantially all routine fund operating costs.) In reviewing fees and expenses, the Trustees generally focus their attention on material changes in circumstances — for example, changes in assets under management, changes in a fund’s investment style, changes in Putnam Management’s operating costs or profitability, or changes in competitive practices in the mutual fund industry — that suggest that consideration of fee changes might be warranted. The Trustees concluded that the circumstances did not indicate that changes to the management fee structure for your fund would be appropriate at this time. Under its management contract, your fund has the benefit of breakpoints in its management fee schedule that provide shareholders with economies of scale in the form of reduced fee rates as assets under management in the Putnam family of funds increase. The Trustees concluded that the fee schedule in effect for your fund represented an appropriate sharing of economies of scale between fund shareholders and Putnam Management. As in the past, the Trustees also focused on the competitiveness of each fund’s total expense ratio. In order to support the effort to have fund expenses meet competitive standards, the Trustees and Putnam Management have implemented certain expense limitations that were in effect during your fund’s fiscal year ending in 2015. These expense limitations were: (i) a contractual expense limitation applicable to specified retail open-end funds, including your fund, of 32 basis points on investor servicing fees and expenses and (ii) a contractual expense limitation applicable to specified open-end funds, including your fund, of 20 basis points on so-called “other expenses” (i.e., all expenses exclusive of management fees, distribution fees, investor servicing fees, investment-related expenses, interest, taxes, Diversified Income Trust 21 brokerage commissions, acquired fund fees and expenses and extraordinary expenses). These expense limitations attempt to maintain competitive expense levels for the funds. Most funds, including your fund, had sufficiently low expenses that these expense limitations were not operative during their fiscal years ending in 2015. Putnam Management has agreed to maintain these expense limitations until at least January 30, 2018 and to reduce the contractual expense limitation on investor servicing fees and expenses from 32 basis points to 25 basis points effective September 1, 2016. Putnam Management’s support for these expense limitation arrangements was an important factor in the Trustees’ decision to approve the continuance of your fund’s management and sub-management contracts. The Trustees reviewed comparative fee and expense information for a custom group of competitive funds selected by Broadridge Financial Solutions, Inc. (“Broadridge”). This comparative information included your fund’s percentile ranking for effective management fees and total expenses (excluding any applicable 12b-1 fee), which provides a general indication of your fund’s relative standing. In the custom peer group, your fund ranked in the second quintile in effective management fees (determined for your fund and the other funds in the custom peer group based on fund asset size and the applicable contractual management fee schedule) and in the second quintile in total expenses (excluding any applicable 12b-1 fees) as of December 31, 2015. The first quintile represents the least expensive funds and the fifth quintile the most expensive funds. The fee and expense data reported by Broadridge as of December 31, 2015 reflected the most recent fiscal year-end data available in Broadridge’s database at that time. In connection with their review of fund management fees and total expenses, the Trustees also reviewed the costs of the services provided and the profits realized by Putnam Management and its affiliates from their contractual relationships with the funds. This information included trends in revenues, expenses and profitability of Putnam Management and its affiliates relating to the investment management, investor servicing and distribution services provided to the funds. In this regard, the Trustees also reviewed an analysis of Putnam Management’s revenues, expenses and profitability, allocated on a fund-by-fund basis, with respect to the funds’ management, distribution, and investor servicing contracts. For each fund, the analysis presented information about revenues, expenses and profitability for each of the agreements separately and for the agreements taken together on a combined basis. The Trustees concluded that, at current asset levels, the fee schedules in place represented reasonable compensation for the services being provided and represented an appropriate sharing between fund shareholders and Putnam Management of such economies of scale as may exist in the management of the Putnam funds at that time. The information examined by the Trustees as part of their annual contract review for the Putnam funds included information regarding fees charged by Putnam Management and its affiliates to institutional clients such as defined benefit pension plans, college endowments, sub-advised third-party mutual funds, and the like. This information included comparisons of those fees with fees charged to the Putnam funds, as well as an assessment of the differences in the services provided to these different types of clients. The Trustees observed that the differences in fee rates between these clients and the Putnam funds are by no means uniform when examined by individual asset sectors, suggesting that differences in the pricing of investment management services to these types of clients may reflect, among other things, historical competitive forces operating in separate markets. The Trustees considered 22 Diversified Income Trust the fact that in many cases fee rates across different asset classes are higher on average for mutual funds than for institutional clients, as well as the differences between the services that Putnam Management provides to the Putnam funds and those that it provides to its other clients. The Trustees did not rely on these comparisons to any significant extent in concluding that the management fees paid by your fund are reasonable. Investment performance The quality of the investment process provided by Putnam Management represented a major factor in the Trustees’ evaluation of the quality of services provided by Putnam Management under your fund’s management contract. The Trustees were assisted in their review of the Putnam funds’ investment process and performance by the work of the investment oversight committees of the Trustees, which meet on a regular basis with the funds’ portfolio teams and with the Chief Investment Officer and other senior members of Putnam Management’s Investment Division throughout the year. The Trustees concluded that Putnam Management generally provides a high-quality investment process — based on the experience and skills of the individuals assigned to the management of fund portfolios, the resources made available to them, and in general Putnam Management’s ability to attract and retain high-quality personnel — but also recognized that this does not guarantee favorable investment results for every fund in every time period. The Trustees considered that 2015 was a year of mixed performance results for the Putnam funds, with generally strong results for the international equity, global sector and global asset allocation funds, but generally disappointing results for the U.S. and small-cap equity, Spectrum and fixed income funds. They noted that the longer-term performance of the Putnam funds generally continued to be strong, exemplified by the fact that the Putnam funds were ranked by the Barron’s/Lipper Fund Families survey as the 18th-best performing mutual fund complex out of 58 complexes for the five-­year period ended December 31, 2015. They also noted, however, the disappointing investment performance of some funds for periods ended December 31, 2015 and considered information provided by Putnam Management regarding the factors contributing to the underperformance and actions being taken to improve the performance of these particular funds. The Trustees indicated their intention to continue to monitor performance trends to assess the effectiveness of these efforts and to evaluate whether additional actions to address areas of underperformance are warranted. For purposes of evaluating investment performance, the Trustees generally focus on a competitive industry ranking of each fund’s total net return over a one-year, three-year and five-year period. For a number of Putnam funds with relatively unique investment mandates for which meaningful competitive performance rankings are not considered to be available, the Trustees evaluated performance based on their total gross and net returns and, in most cases, comparisons of those returns with the returns of selected investment benchmarks. In the case of your fund, the Trustees considered that its class A share cumulative total return performance at net asset value was in the following quartiles of its Lipper Inc. (“Lipper”) peer group (Lipper Multi-Sector Income Funds) for the one-year, three-year and five-year periods ended December 31, 2015 (the first quartile representing the best-performing funds and the fourth quartile the worst-performing funds): One-year period 4th Three-year period 2nd Five-year period 3rd Over the one-year, three-year and five-year periods ended December 31, 2015, there were 286, 201 and 152 funds, respectively, in your fund’s Lipper peer group. (When considering Diversified Income Trust23 performance information, shareholders should be mindful that past performance is not a guarantee of future results.) The Trustees expressed concern about your fund’s fourth quartile performance over the one-year period ended December 31, 2015 and considered the circumstances that may have contributed to this disappointing performance. The Trustees considered Putnam Management’s observation that the fund’s underperformance over the one-year period was attributable largely to the fund’s interest-­rate positioning. The Trustees also noted Putnam Management’s view that the fund’s underperformance over the one-year period was due in part to its investments in corporate bonds, which underperformed during the period as spreads widened due to supply and demand dynamics, slowing global growth, low energy prices and liquidity concerns. The Trustees considered that Putnam Management remained confident in the fund’s portfolio managers and their investment process. The Trustees also considered Putnam Management’s continued efforts to support fund performance through initiatives including structuring compensation for portfolio managers and research analysts to enhance accountability for fund performance, emphasizing accountability in the portfolio management process, and affirming its commitment to a fundamental-driven approach to investing. The Trustees noted further that Putnam Management continued to strengthen its fundamental research capabilities by adding new investment personnel. As a general matter, the Trustees believe that cooperative efforts between the Trustees and Putnam Management represent the most effective way to address investment performance issues that may arise from time to time. The Trustees noted that investors in the Putnam funds have, in effect, placed their trust in the Putnam organization, under the oversight of the funds’ Trustees, to make appropriate decisions regarding the management of the funds. Based on past responsiveness of Putnam Management to Trustee concerns about investment performance, the Trustees concluded that it is preferable to seek change within Putnam Management to address performance shortcomings. In the Trustees’ view, the alternative of engaging a new investment adviser for an underperforming fund would entail significant disruptions and would not likely provide any greater assurance of improved investment performance. Brokerage and soft-dollar allocations; investor servicing The Trustees considered various potential benefits that Putnam Management may receive in connection with the services it provides under the management contract with your fund. These include benefits related to brokerage allocation and the use of soft dollars, whereby a portion of the commissions paid by a fund for brokerage may be used to acquire research services that are expected to be useful to Putnam Management in managing the assets of the fund and of other clients. Subject to policies established by the Trustees, soft dollars generated by these means are used primarily to acquire brokerage and research services (including third-party research and market data) that enhance Putnam Management’s investment capabilities and supplement Putnam Management’s internal research efforts. However, the Trustees noted that a portion of available soft dollars continues to be used to pay fund expenses. The Trustees indicated their continued intent to monitor regulatory and industry developments in this area with the assistance of their Brokerage Committee and also indicated their continued intent to monitor the allocation of the Putnam funds’ brokerage in order to ensure that the principle of seeking best price and execution remains paramount in the portfolio trading process. 24 Diversified Income Trust Putnam Management may also receive benefits from payments that the funds make to Putnam Management’s affiliates for investor or distribution services. In conjunction with the annual review of your fund’s management and sub-­management contracts, the Trustees reviewed your fund’s investor servicing agreement with Putnam Investor Services, Inc. (“PSERV”) and its distributor’s contracts and distribution plans with Putnam Retail Management Limited Partnership (“PRM”), both of which are affiliates of Putnam Management. The Trustees concluded that the fees payable by the funds to PSERV and PRM, as applicable, for such services are reasonable in relation to the nature and quality of such services, the fees paid by competitive funds, and the costs incurred by PSERV and PRM, as applicable, in providing such services. Diversified Income Trust 25 Financial statements These sections of the report, as well as the accompanying Notes, preceded by the Report of Independent Registered Public Accounting Firm, constitute the fund’s financialstatements. The fund’s portfolio lists all the fund’s investments and their values as of the last day of the reporting period. Holdings are organized by asset type and industry sector, country, or state to show areas of concentration and diversification. Statement of assets and liabilities shows how the fund’s net assets and share price are determined. All investment and non-investment assets are added together. Any unpaid expenses and other liabilities are subtracted from this total. The result is divided by the number of shares to determine the net asset value per share, which is calculated separately for each class of shares. (For funds with preferred shares, the amount subtracted from total assets includes the liquidation preference of preferred shares.) Statement of operations shows the fund’s net investment gain or loss. This is done by first adding up all the fund’s earnings — from dividends and interest income — and subtracting its operating expenses to determine net investment income (or loss). Then, any net gain or loss the fund realized on the sales of its holdings — as well as any unrealized gains or losses over the period — is added to or subtracted from the net investment result to determine the fund’s net gain or loss for the fiscal year. Statement of changes in net assets shows how the fund’s net assets were affected by the fund’s net investment gain or loss, by distributions to shareholders, and by changes in the number of the fund’s shares. It lists distributions and their sources (net investment income or realized capital gains) over the current reporting period and the most recent fiscal year-end. The distributions listed here may not match the sources listed in the Statement of operations because the distributions are determined on a tax basis and may be paid in a different period from the one in which they were earned. Financial highlights provide an overview of the fund’s investment results, per-share distributions, expense ratios, net investment income ratios, and portfolio turnover in one summary table, reflecting the five most recent reporting periods. In a semiannual report, the highlights table also includes the current reporting period. 26 Diversified Income Trust Report of Independent Registered Public Accounting Firm The Board of Trustees and Shareholders Putnam Diversified Income Trust: We have audited the accompanying statement of assets and liabilities of Putnam Diversified Income Trust (the fund), including the fund’s portfolio, as of September 30, 2016, and the related statement of operations for the year then ended, the statements of changes in net assets for each of the years in the two-year period then ended, and the financial highlights for each of the years or periods in the five-year period then ended. These financial statements and financial highlights are the responsibility of the fund’s management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. Our procedures included confirmation of securities owned as of September 30, 2016, by correspondence with the custodian and brokers or by other appropriate auditing procedures. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of Putnam Diversified Income Trust as of September 30, 2016, the results of its operations for the year then ended, the changes in its net assets for each of the years in the two-year period then ended and the financial highlights for each of the years or periods in the five-year period then ended, in conformity with U.S. generally accepted accounting principles. Boston, Massachusetts November 11, 2016 Diversified Income Trust 27 The fund’s portfolio 9/30/16 U.S. GOVERNMENT AND AGENCY MORTGAGE OBLIGATIONS (86.2%)* Principal amount Value U.S. Government Guaranteed Mortgage Obligations (0.3%) Government National Mortgage Association Pass-Through Certificates 6.50%, 11/20/38 $325,479 $376,642 4.50%, TBA, 10/1/46 10,000,000 10,795,312 U.S. Government Agency Mortgage Obligations (85.9%) Federal Home Loan Mortgage Corporation Pass-Through Certificates 4.00%, TBA, 11/1/46 44,000,000 47,148,750 4.00%, TBA, 10/1/46 44,000,000 47,195,157 Federal National Mortgage Association Pass-Through Certificates 5.50%, TBA, 11/1/46 23,000,000 25,907,603 5.50%, TBA, 10/1/46 23,000,000 25,921,978 4.50%, TBA, 11/1/46 9,000,000 9,846,211 4.50%, TBA, 10/1/46 19,000,000 20,807,968 4.00%, TBA, 11/1/46 1,000,000 1,072,617 4.00%, TBA, 10/1/46 1,000,000 1,073,906 3.50%, TBA, 11/1/46 791,000,000 833,794,366 3.50%, TBA, 10/1/46 791,000,000 834,752,188 3.00%, TBA, 10/1/46 135,000,000 140,336,712 2.50%, TBA, 11/1/46 282,000,000 284,159,048 2.50%, TBA, 10/1/46 353,000,000 356,309,375 Total U.S. government and agency mortgage obligations (cost $2,637,050,906) U.S. TREASURY OBLIGATIONS (—%)* Principal amount Value U.S. Treasury Inflation Protected Securities 2.125%, 2/15/41 i $123,089 $165,945 U.S. Treasury Notes 1.25%, 12/15/18 i 470,000 476,166 Total U.S. treasury obligations (cost $642,111) MORTGAGE-BACKED SECURITIES (48.8%)* Principal amount Value Agency collateralized mortgage obligations (15.3%) Federal Home Loan Mortgage Corporation IFB Ser. 3408, Class EK, 23.683%, 4/15/37 $297,163 $501,490 IFB Ser. 2979, Class AS, 22.351%, 3/15/34 23,433 24,680 IFB Ser. 4104, Class S, IO, 5.576%, 9/15/42 11,467,175 2,415,001 IFB Ser. 326, Class S2, IO, 5.426%, 3/15/44 19,159,547 4,203,126 IFB Ser. 311, Class S1, IO, 5.426%, 8/15/43 17,579,652 3,497,876 Ser. 3687, Class CI, IO, 5.00%, 11/15/38 10,186,431 1,080,220 Ser. 4122, Class TI, IO, 4.50%, 10/15/42 13,181,061 2,050,973 Ser. 4000, Class PI, IO, 4.50%, 1/15/42 17,452,231 2,537,554 Ser. 4024, Class PI, IO, 4.50%, 12/15/41 23,524,054 3,314,186 Ser. 4462, IO, 4.00%, 4/15/45 21,651,103 3,300,061 Ser. 4193, Class PI, IO, 4.00%, 3/15/43 58,147,263 8,290,113 Ser. 4213, Class GI, IO, 4.00%, 11/15/41 33,835,482 3,569,643 Ser. 4020, Class IA, IO, 4.00%, 3/15/27 19,731,033 1,967,776 Ser. 4484, Class TI, IO, 3.50%, 11/15/44 24,927,553 2,186,146 28 Diversified Income Trust MORTGAGE-BACKED SECURITIES (48.8%)* cont. Principal amount Value Agency collateralized mortgage obligations cont. Federal Home Loan Mortgage Corporation Ser. 4122, Class CI, IO, 3.50%, 10/15/42 $21,440,495 $2,526,012 Ser. 4105, Class HI, IO, 3.50%, 7/15/41 9,969,205 1,232,219 Ser. 4199, Class CI, IO, 3.50%, 12/15/37 53,477,625 3,850,389 Ser. 4165, Class TI, IO, 3.00%, 12/15/42 26,382,977 2,593,447 Ser. 4210, Class PI, IO, 3.00%, 12/15/41 20,217,026 1,460,206 FRB Ser. T-56, Class A, IO, 0.524%, 5/25/43 196,070 3,248 FRB Ser. 57, Class 1AX, IO, 0.376%, 7/25/43 12,905,720 138,749 Ser. 3314, PO, zero%, 11/15/36 51,118 50,239 Ser. 3326, Class WF, zero%, 10/15/35 35,784 29,485 Ser. 1208, Class F, PO, zero%, 2/15/22 22,644 20,671 FRB Ser. T-56, Class 2, IO, zero%, 5/25/43 217,550 1 Federal National Mortgage Association IFB Ser. 06-8, Class HP, 22.641%, 3/25/36 836,768 1,440,940 IFB Ser. 05-83, Class QP, 16.028%, 11/25/34 246,546 326,373 Ser. 16-3, Class NI, IO, 6.00%, 2/25/46 29,400,603 6,801,033 IFB Ser. 13-18, Class SB, IO, 5.625%, 10/25/41 19,827,152 2,123,488 Ser. 399, Class 2, IO, 5.50%, 11/25/39 57,255 11,209 Ser. 374, Class 6, IO, 5.50%, 8/25/36 2,089,352 439,564 IFB Ser. 13-103, Class SK, IO, 5.395%, 10/25/43 21,036,789 5,316,447 Ser. 12-132, Class PI, IO, 5.00%, 10/25/42 27,925,499 4,274,361 Ser. 378, Class 19, IO, 5.00%, 6/25/35 2,423,906 389,868 Ser. 12-127, Class BI, IO, 4.50%, 11/25/42 14,550,124 2,859,809 Ser. 12-30, Class HI, IO, 4.50%, 12/25/40 19,706,112 2,187,221 Ser. 409, Class 81, IO, 4.50%, 11/25/40 18,965,079 2,606,542 Ser. 404, Class 2, IO, 4.50%, 5/25/40 193,254 31,550 Ser. 366, Class 22, IO, 4.50%, 10/25/35 1,297,895 57,425 Ser. 15-88, Class QI, IO, 4.00%, 10/25/44 19,074,030 1,893,860 Ser. 13-41, Class IP, IO, 4.00%, 5/25/43 31,923,501 4,802,252 Ser. 13-115, Class CI, IO, 4.00%, 2/25/43 29,677,947 2,319,717 Ser. 13-44, Class PI, IO, 4.00%, 1/25/43 14,777,347 2,000,137 Ser. 13-60, Class IP, IO, 4.00%, 10/25/42 13,556,652 1,803,577 Ser. 13-1, Class PI, IO, 4.00%, 6/25/42 27,874,739 3,806,073 Ser. 12-96, Class PI, IO, 4.00%, 7/25/41 4,766,392 482,112 Ser. 409, Class C16, IO, 4.00%, 11/25/40 13,370,401 1,682,558 Ser. 405, Class 2, IO, 4.00%, 10/25/40 217,521 30,330 Ser. 16-70, Class QI, IO, 3.50%, 10/25/46 F 60,605,285 7,224,291 Ser. 13-18, Class IN, IO, 3.50%, 3/25/43 44,837,620 5,431,445 Ser. 13-70, Class CI, IO, 3.50%, 1/25/43 12,292,031 1,090,303 Ser. 13-49, Class IP, IO, 3.50%, 12/25/42 32,511,813 3,397,485 Ser. 13-40, Class YI, IO, 3.50%, 6/25/42 29,950,740 3,399,877 Ser. 12-123, Class DI, IO, 3.50%, 5/25/41 41,361,257 5,496,911 Ser. 12-151, Class PI, IO, 3.00%, 1/25/43 57,043,311 5,961,026 Ser. 12-145, Class TI, IO, 3.00%, 11/25/42 21,785,770 1,673,147 Ser. 13-35, Class PN, 3.00%, 4/25/43 i 333,130 345,206 Ser. 13-35, Class IP, IO, 3.00%, 6/25/42 14,818,624 1,310,522 Ser. 13-53, Class JI, IO, 3.00%, 12/25/41 27,945,917 2,414,527 Ser. 13-30, Class IP, IO, 3.00%, 10/25/41 24,872,879 1,816,466 Diversified Income Trust 29 MORTGAGE-BACKED SECURITIES (48.8%)* cont. Principal amount Value Agency collateralized mortgage obligations cont. Federal National Mortgage Association FRB Ser. 03-W10, Class 1, IO, 0.624%, 6/25/43 $5,234,550 $66,657 FRB Ser. 01-50, Class B1, IO, 0.387%, 10/25/41 270,268 3,209 FRB Ser. 02-W8, Class 1, IO, 0.301%, 6/25/42 9,457,156 112,304 Ser. 99-51, Class N, PO, zero%, 9/17/29 68,478 60,104 Federal National Mortgage Association Grantor Trust Ser. 98-T2, Class A4, IO, 6.50%, 10/25/36 44,102 6,264 Ser. 00-T6, IO, 0.72%, 3/30/30 6,165,159 131,010 Ser. 01-T1, Class 1, IO, 0.685%, 10/25/40 762,554 4,518 Government National Mortgage Association IFB Ser. 13-129, Class SN, IO, 5.618%, 9/20/43 14,738,733 2,425,553 IFB Ser. 10-20, Class SC, IO, 5.618%, 2/20/40 11,942,565 1,980,794 IFB Ser. 13-99, Class VS, IO, 5.57%, 7/16/43 17,573,408 3,039,672 IFB Ser. 14-119, Class SA, IO, 5.068%, 8/20/44 44,157,729 6,899,645 Ser. 14-163, Class NI, IO, 5.00%, 2/20/44 23,584,182 3,876,768 Ser. 14-4, Class PI, IO, 5.00%, 12/16/43 15,032,111 2,312,991 Ser. 14-25, Class MI, IO, 5.00%, 11/20/43 16,992,120 2,655,698 Ser. 13-3, Class IT, IO, 5.00%, 1/20/43 8,778,317 1,545,712 Ser. 13-6, Class IC, IO, 5.00%, 1/20/43 7,352,175 1,258,472 Ser. 12-146, IO, 5.00%, 12/20/42 15,921,655 2,712,254 Ser. 13-6, Class CI, IO, 5.00%, 12/20/42 5,403,223 841,930 Ser. 13-130, Class IB, IO, 5.00%, 12/20/40 10,840,110 752,369 Ser. 13-16, Class IB, IO, 5.00%, 10/20/40 7,387,380 275,397 Ser. 11-41, Class BI, IO, 5.00%, 5/20/40 7,371,019 516,072 Ser. 10-35, Class UI, IO, 5.00%, 3/20/40 26,580,735 4,766,723 Ser. 10-20, Class UI, IO, 5.00%, 2/20/40 20,197,115 3,350,701 Ser. 10-9, Class UI, IO, 5.00%, 1/20/40 99,087,695 17,519,299 Ser. 09-121, Class UI, IO, 5.00%, 12/20/39 61,477,433 10,660,187 Ser. 15-79, Class GI, IO, 5.00%, 10/20/39 28,597,825 4,461,698 Ser. 13-182, Class IQ, IO, 4.50%, 12/16/43 24,583,500 4,179,195 Ser. 13-34, Class IH, IO, 4.50%, 3/20/43 26,683,457 4,214,065 Ser. 13-183, Class JI, IO, 4.50%, 2/16/43 25,889,199 2,596,868 Ser. 14-108, Class IP, IO, 4.50%, 12/20/42 6,116,946 740,946 Ser. 11-140, Class BI, IO, 4.50%, 12/20/40 5,624,536 185,361 Ser. 13-167, IO, 4.50%, 9/20/40 17,317,582 1,989,563 Ser. 10-35, Class AI, IO, 4.50%, 3/20/40 15,754,541 2,334,193 Ser. 10-35, Class QI, IO, 4.50%, 3/20/40 38,860,667 5,878,686 Ser. 10-20, Class BI, IO, 4.50%, 2/16/40 30,448,367 5,702,979 Ser. 10-9, Class QI, IO, 4.50%, 1/20/40 23,772,736 3,636,016 Ser. 14-71, Class PI, IO, 4.50%, 12/20/39 34,027,966 4,397,094 Ser. 10-168, Class PI, IO, 4.50%, 11/20/39 9,797,782 827,031 Ser. 10-158, Class IP, IO, 4.50%, 6/20/39 12,960,850 952,882 Ser. 10-98, Class PI, IO, 4.50%, 10/20/37 2,510,948 58,756 Ser. 15-64, Class YI, IO, 4.00%, 11/20/44 39,463,467 5,887,160 Ser. 14-4, Class BI, IO, 4.00%, 1/20/44 19,991,871 4,213,539 Ser. 14-4, Class IC, IO, 4.00%, 1/20/44 19,673,553 2,782,537 Ser. 14-163, Class PI, IO, 4.00%, 10/20/43 23,739,960 2,152,103 Ser. 13-165, Class IL, IO, 4.00%, 3/20/43 12,214,234 1,678,846 30 Diversified Income Trust MORTGAGE-BACKED SECURITIES (48.8%)* cont. Principal amount Value Agency collateralized mortgage obligations cont. Government National Mortgage Association Ser. 13-27, Class IJ, IO, 4.00%, 2/20/43 $14,047,905 $2,024,303 Ser. 13-24, Class PI, IO, 4.00%, 11/20/42 7,841,457 1,022,030 Ser. 12-106, Class QI, IO, 4.00%, 7/20/42 22,501,182 3,426,165 Ser. 12-56, Class IB, IO, 4.00%, 4/20/42 8,721,029 1,242,175 Ser. 12-8, Class PI, IO, 4.00%, 5/20/41 30,942,640 3,619,998 Ser. 13-102, Class IP, IO, 3.50%, 6/20/43 18,671,106 1,124,225 Ser. 13-76, IO, 3.50%, 5/20/43 48,577,030 4,926,197 Ser. 15-168, Class IG, IO, 3.50%, 3/20/43 36,852,382 3,303,816 Ser. 13-28, IO, 3.50%, 2/20/43 13,681,588 1,457,410 Ser. 13-54, Class JI, IO, 3.50%, 2/20/43 31,048,971 3,071,054 Ser. 13-37, Class JI, IO, 3.50%, 1/20/43 28,419,064 2,801,835 Ser. 13-27, Class PI, IO, 3.50%, 12/20/42 21,259,899 2,098,565 Ser. 12-140, Class IC, IO, 3.50%, 11/20/42 45,096,539 8,040,803 Ser. 12-128, Class IA, IO, 3.50%, 10/20/42 36,837,895 5,805,358 Ser. 12-92, Class AI, IO, 3.50%, 4/20/42 19,992,620 1,722,548 Ser. 14-62, Class CI, IO, 3.50%, 2/20/42 31,747,995 2,415,673 Ser. 13-37, Class LI, IO, 3.50%, 1/20/42 36,851,041 3,404,889 Ser. 15-52, Class KI, IO, 3.50%, 11/20/40 49,992,896 5,643,698 Ser. 15-17, Class LI, IO, 3.50%, 5/16/40 38,137,801 3,785,940 Ser. 13-79, Class XI, IO, 3.50%, 11/20/39 41,320,913 4,061,106 Ser. 12-48, Class AI, IO, 3.50%, 2/20/36 16,815,512 1,803,233 Ser. 13-37, Class UI, IO, 3.00%, 2/20/42 21,780,008 1,980,674 Ser. 13-41, Class MI, IO, 3.00%, 11/20/41 20,393,311 1,586,804 Ser. 15-H18, Class BI, IO, 2.508%, 7/20/65 60,417,897 7,739,533 Ser. 16-H17, Class KI, IO, 2.466%, 7/20/66 32,726,257 4,439,055 Ser. 15-H15, Class BI, IO, 2.443%, 6/20/65 91,333,885 11,751,657 Ser. 15-H24, Class AI, IO, 2.395%, 9/20/65 49,694,263 6,331,049 Ser. 15-H20, Class BI, IO, 2.37%, 8/20/65 63,118,938 8,016,105 Ser. 16-H04, Class HI, IO, 2.361%, 7/20/65 68,628,391 8,050,110 Ser. 15-H10, Class BI, IO, 2.301%, 4/20/65 44,707,540 5,477,970 Ser. 16-H16, Class EI, IO, 2.166%, 6/20/66 46,828,365 6,204,758 Ser. 15-H12, Class AI, IO, 1.833%, 5/20/65 104,793,125 10,838,019 Ser. 15-H23, Class DI, IO, 1.825%, 9/20/65 50,639,519 5,391,438 Ser. 15-H15, Class AI, IO, 1.786%, 6/20/65 57,228,707 6,163,532 FRB Ser. 15-H08, Class CI, IO, 1.771%, 3/20/65 81,789,259 8,390,024 Ser. 15-H23, Class BI, IO, 1.705%, 9/20/65 90,925,752 9,347,167 Ser. 15-H03, Class CI, IO, 1.702%, 1/20/65 88,600,831 8,645,315 Ser. 16-H14, IO, 1.65%, 6/20/66 67,596,922 6,374,390 Ser. 16-H12, Class AI, IO, 1.642%, 7/20/65 74,525,110 6,731,928 Ser. 16-H06, Class CI, IO, 1.609%, 2/20/66 56,526,978 5,194,829 Ser. 16-H18, IO, 1.573%, 8/20/66 77,533,958 6,675,674 Ser. 06-36, Class OD, PO, zero%, 7/16/36 17,105 14,982 Ser. 06-64, PO, zero%, 4/16/34 24,262 23,876 Diversified Income Trust 31 MORTGAGE-BACKED SECURITIES (48.8%)* cont. Principal amount Value Commercial mortgage-backed securities (21.1%) Banc of America Commercial Mortgage Trust Ser. 06-4, Class AJ, 5.695%, 7/10/46 $14,238,496 $14,034,220 Ser. 06-1, Class B, 5.49%, 9/10/45 4,164,000 4,154,006 Banc of America Commercial Mortgage Trust 144A FRB Ser. 07-5, Class XW, IO, 0.497%, 2/10/51 140,968,949 396,517 Banc of America Merrill Lynch Commercial Mortgage, Inc. FRB Ser. 05-1, Class B, 5.527%, 11/10/42 7,045,000 6,996,390 FRB Ser. 05-1, Class C, 5.527%, 11/10/42 8,629,000 8,183,053 Bear Stearns Commercial Mortgage Securities Trust FRB Ser. 07-PW16, Class AJ, 5.91%, 6/11/40 10,767,000 10,390,155 FRB Ser. 06-PW11, Class AJ, 5.565%, 3/11/39 7,199,000 7,194,501 Ser. 05-PWR7, Class D, 5.304%, 2/11/41 4,190,000 3,630,635 Ser. 05-PWR7, Class C, 5.235%, 2/11/41 4,945,000 4,947,967 Ser. 05-PWR7, Class B, 5.214%, 2/11/41 6,609,412 6,569,756 Ser. 05-PWR9, Class C, 5.055%, 9/11/42 3,745,000 3,756,610 Bear Stearns Commercial Mortgage Securities Trust 144A FRB Ser. 06-PW11, Class C, 5.565%, 3/11/39 8,260,000 7,502,723 CD Mortgage Trust 144A FRB Ser. 07-CD5, Class E, 6.32%, 11/15/44 8,486,000 8,235,268 FRB Ser. 07-CD5, Class XS, IO, 0.271%, 11/15/44 102,364,720 77,317 CFCRE Commercial Mortgage Trust 144A FRB Ser. 11-C2, Class E, 5.885%, 12/15/47 13,980,000 14,224,166 Citigroup Commercial Mortgage Trust FRB Ser. 06-C4, Class B, 6.191%, 3/15/49 2,642,926 2,598,261 COBALT CMBS Commercial Mortgage Trust FRB Ser. 07-C3, Class AJ, 5.954%, 5/15/46 751,000 740,196 COMM Mortgage Trust Ser. 06-C8, Class AJ, 5.377%, 12/10/46 17,672,000 16,959,818 COMM Mortgage Trust 144A FRB Ser. 13-CR11, Class D, 5.337%, 10/10/46 1,999,000 1,924,038 FRB Ser. 14-CR18, Class D, 4.895%, 7/15/47 11,804,000 9,607,276 Ser. 12-LC4, Class E, 4.25%, 12/10/44 10,009,000 8,184,356 FRB Ser. 14-UBS6, Class D, 4.114%, 12/10/47 5,147,000 4,125,956 Ser. 13-LC13, Class E, 3.719%, 8/10/46 11,140,000 8,789,017 Ser. 14-CR18, Class E, 3.60%, 7/15/47 11,801,000 7,257,281 Credit Suisse Commercial Mortgage Trust FRB Ser. 06-C5, Class AX, IO, 0.822%, 12/15/39 68,757,062 371,288 Credit Suisse Commercial Mortgage Trust 144A FRB Ser. 08-C1, Class AJ, 6.267%, 2/15/41 10,825,000 10,730,823 Credit Suisse First Boston Mortgage Securities Corp. Ser. 05-C5, Class F, 5.10%, 8/15/38 4,760,000 4,743,238 Ser. 05-C3, Class B, 4.882%, 7/15/37 9,029,000 9,005,525 Crest, Ltd. 144A Ser. 03-2A, Class E2, 8.00%, 12/28/38 (Cayman Islands) 4,784,187 2,152,884 CSAIL Commercial Mortgage Trust 144A FRB Ser. 15-C1, Class D, 3.943%, 4/15/50 7,725,000 6,575,906 GE Capital Commercial Mortgage Corp. Trust FRB Ser. 06-C1, Class AJ, 5.487%, 3/10/44 14,142,241 13,915,965 GMAC Commercial Mortgage Securities, Inc. Trust Ser. 04-C3, Class B, 4.965%, 12/10/41 705,466 707,653 32 Diversified Income Trust MORTGAGE-BACKED SECURITIES (48.8%)* cont. Principal amount Value Commercial mortgage-backed securities cont. GS Mortgage Securities Corp. II 144A FRB Ser. 13-GC10, Class D, 4.557%, 2/10/46 $3,958,000 $3,673,816 FRB Ser. 05-GG4, Class XC, IO, 0.825%, 7/10/39 13,864,756 20,797 GS Mortgage Securities Trust Ser. 06-GG8, Class AJ, 5.622%, 11/10/39 6,591,000 5,285,467 GS Mortgage Securities Trust 144A FRB Ser. 12-GC6, Class D, 5.847%, 1/10/45 470,624 472,276 Ser. 11-GC3, Class E, 5.00%, 3/10/44 8,510,000 8,551,522 FRB Ser. 14-GC26, Class D, 4.661%, 11/10/47 3,972,000 3,195,236 JPMBB Commercial Mortgage Securities Trust 144A FRB Ser. 14-C18, Class E, 4.474%, 2/15/47 7,852,000 5,734,316 FRB Ser. 14-C25, Class D, 4.097%, 11/15/47 12,479,000 9,683,704 Ser. 14-C25, Class E, 3.332%, 11/15/47 15,725,000 9,127,948 JPMorgan Chase Commercial Mortgage Securities Trust FRB Ser. 07-CB20, Class AJ, 6.285%, 2/12/51 6,346,500 6,340,154 FRB Ser. 06-LDP7, Class B, 6.116%, 4/17/45 9,729,000 4,864,500 FRB Ser. 06-LDP6, Class B, 5.844%, 4/15/43 953,261 953,261 FRB Ser. 05-LDP2, Class E, 4.981%, 7/15/42 6,146,000 6,136,166 JPMorgan Chase Commercial Mortgage Securities Trust 144A FRB Ser. 07-CB20, Class B, 6.385%, 2/12/51 9,775,000 7,837,595 FRB Ser. 07-CB20, Class C, 6.385%, 2/12/51 9,324,000 8,205,120 FRB Ser. 11-C3, Class E, 5.801%, 2/15/46 10,985,000 11,368,377 FRB Ser. 13-C13, Class D, 4.189%, 1/15/46 4,169,000 3,891,575 Ser. 13-C13, Class E, 3.986%, 1/15/46 13,925,000 11,371,155 Ser. 13-C10, Class E, 3.50%, 12/15/47 14,081,000 10,311,516 FRB Ser. 13-LC11, Class E, 3.25%, 4/15/46 9,312,000 6,945,821 LB Commercial Mortgage Trust 144A Ser. 99-C1, Class G, 6.41%, 6/15/31 2,014,705 2,048,165 Ser. 98-C4, Class J, 5.60%, 10/15/35 3,535,000 3,642,818 LB-UBS Commercial Mortgage Trust Ser. 06-C6, Class D, 5.502%, 9/15/39 3,660,000 804,212 FRB Ser. 06-C6, Class C, 5.482%, 9/15/39 25,155,000 12,872,820 LSTAR Commercial Mortgage Trust 144A FRB Ser. 15-3, Class C, 3.40%, 4/20/48 9,081,000 8,009,079 Merrill Lynch Mortgage Trust FRB Ser. 08-C1, Class AJ, 6.472%, 2/12/51 2,001,000 2,060,230 FRB Ser. 05-CIP1, Class C, 5.781%, 7/12/38 6,121,303 5,988,593 Ser. 04-KEY2, Class D, 5.046%, 8/12/39 3,769,406 3,732,342 Mezz Cap Commercial Mortgage Trust 144A FRB Ser. 04-C1, Class X, IO, 9.321%, 1/15/37 280,238 10,537 FRB Ser. 07-C5, Class X, IO, 5.866%, 12/15/49 3,916,063 242,404 ML-CFC Commercial Mortgage Trust Ser. 06-3, Class AJ, 5.485%, 7/12/46 7,371,936 7,278,312 ML-CFC Commercial Mortgage Trust 144A Ser. 06-4, Class AJFX, 5.147%, 12/12/49 9,331,000 9,320,736 Diversified Income Trust 33 MORTGAGE-BACKED SECURITIES (48.8%)* cont. Principal amount Value Commercial mortgage-backed securities cont. Morgan Stanley Bank of America Merrill Lynch Trust 144A FRB Ser. 14-C14, Class D, 4.992%, 2/15/47 $3,750,000 $3,354,750 Ser. 14-C17, Class D, 4.854%, 8/15/47 23,488,000 19,543,808 FRB Ser. 12-C6, Class G, 4.50%, 11/15/45 4,901,000 3,840,914 Ser. 14-C15, Class F, 4.00%, 4/15/47 8,998,000 5,898,044 Ser. 13-C13, Class F, 3.707%, 11/15/46 7,659,000 5,401,743 Ser. 14-C17, Class E, 3.50%, 8/15/47 14,427,000 8,532,465 Ser. 15-C24, Class D, 3.257%, 5/15/48 17,620,000 11,654,210 Morgan Stanley Capital I Trust FRB Ser. 06-HQ8, Class D, 5.591%, 3/12/44 F 8,329,000 6,168,323 Ser. 07-HQ11, Class C, 5.558%, 2/12/44 F 21,393,000 12,831,875 Ser. 06-HQ10, Class B, 5.448%, 11/12/41 5,060,000 5,015,461 Morgan Stanley Capital I Trust 144A FRB Ser. 08-T29, Class F, 6.477%, 1/11/43 7,212,000 7,209,115 Morgan Stanley Capital I, Inc. 144A FRB Ser. 04-RR, Class F7, 6.00%, 4/28/39 4,454,121 4,063,940 STRIPS CDO 144A Ser. 03-1A, Class N, IO, 5.00%, 3/24/18 (Cayman Islands) 1,590,000 286,200 TIAA Real Estate CDO, Ltd. 144A Ser. 03-1A, Class E, 8.00%, 12/28/38 4,848,660 363,650 UBS-Barclays Commercial Mortgage Trust 144A FRB Ser. 13-C6, Class D, 4.491%, 4/10/46 8,594,000 7,999,295 Ser. 13-C6, Class E, 3.50%, 4/10/46 18,360,000 13,050,256 Wachovia Bank Commercial Mortgage Trust FRB Ser. 06-C26, Class AJ, 6.315%, 6/15/45 27,153,000 20,397,334 FRB Ser. 05-C21, Class D, 5.464%, 10/15/44 24,100,000 24,025,304 FRB Ser. 07-C34, IO, 0.449%, 5/15/46 59,316,116 118,632 Wachovia Bank Commercial Mortgage Trust 144A FRB Ser. 04-C11, Class G, 5.935%, 1/15/41 5,825,000 5,813,350 Wells Fargo Commercial Mortgage Trust 144A Ser. 12-LC5, Class E, 4.777s, 10/15/45 8,580,000 7,434,570 FRB Ser. 13-LC12, Class D, 4.432%, 7/15/46 9,497,111 8,743,154 Ser. 13-LC12, Class E, 3.50%, 7/15/46 15,829,000 12,185,806 WF-RBS Commercial Mortgage Trust 144A FRB Ser. 11-C5, Class E, 5.866%, 11/15/44 508,000 523,850 FRB Ser. 14-C19, Class E, 5.136%, 3/15/47 8,352,000 5,923,252 Ser. 12-C6, Class E, 5.00%, 4/15/45 7,840,000 6,471,920 Ser. 11-C3, Class E, 5.00%, 3/15/44 8,644,000 8,642,718 FRB Ser. 12-C9, Class D, 4.961%, 11/15/45 2,295,000 2,268,608 FRB Ser. 13-C18, Class D, 4.821%, 12/15/46 4,013,000 3,849,795 FRB Ser. 13-UBS1, Class E, 4.782%, 3/15/46 11,752,000 9,762,445 FRB Ser. 13-C15, Class D, 4.629%, 8/15/46 5,545,000 5,070,064 Ser. 14-C19, Class D, 4.234%, 3/15/47 12,770,000 10,425,030 Ser. 13-C12, Class E, 3.50%, 3/15/48 15,114,000 11,799,500 34 Diversified Income Trust MORTGAGE-BACKED SECURITIES (48.8%)* cont. Principal amount Value Residential mortgage-backed securities (non-agency) (12.4%) BCAP, LLC Trust 144A FRB Ser. 11-RR3, Class 3A6, 2.608%, 11/27/36 $11,717,407 $7,616,315 FRB Ser. 15-RR5, Class 2A3, 1.559%, 1/26/46 4,301,912 3,215,587 FRB Ser. 12-RR5, Class 4A8, 0.694%, 6/26/35 10,769,611 10,026,732 Bear Stearns Asset Backed Securities I Trust FRB Ser. 04-FR3, Class M6, 5.356%, 9/25/34 256,410 154,581 Bellemeade Re Ltd. 144A FRB Ser. 15-1A, Class M2, 4.825%, 7/25/25 (Bermuda) F 10,335,000 10,493,260 Citigroup Mortgage Loan Trust 144A FRB Ser. 15-6, Class 1A2, 0.722%, 5/20/47 9,178,631 5,782,538 Countrywide Alternative Loan Trust FRB Ser. 06-OA7, Class 1A1, 2.217%, 6/25/46 2,918,492 2,593,372 FRB Ser. 06-OA7, Class 1A2, 1.447%, 6/25/46 19,304,521 15,386,668 FRB Ser. 05-38, Class A3, 0.875%, 9/25/35 42,649,240 37,747,297 FRB Ser. 05-59, Class 1A1, 0.862%, 11/20/35 35,716,142 30,388,411 FRB Ser. 06-OC2, Class 2A3, 0.815%, 2/25/36 10,610,085 7,692,312 FRB Ser. 06-OA10, Class 4A1, 0.715%, 8/25/46 13,049,777 9,457,826 Federal Home Loan Mortgage Corporation Structured Agency Credit Risk Debt FRN Ser. 16-HQA1, Class B, 13.275%, 9/25/28 3,039,290 3,625,725 Structured Agency Credit Risk Debt FRN Ser. 15-DN1, Class B, 12.025%, 1/25/25 15,325,466 17,540,164 Structured Agency Credit Risk Debt FRN Ser. 16-DNA2, Class B, 11.025%, 10/25/28 2,530,000 2,795,180 Structured Agency Credit Risk Debt FRN Ser. 15-HQA2, Class B, 11.025%, 5/25/28 5,385,380 5,916,637 Structured Agency Credit Risk Debt FRN Ser. 16-DNA1, Class B, 10.525%, 7/25/28 765,926 820,970 Structured Agency Credit Risk Debt FRN Ser. 15-DNA3, Class B, 9.875%, 4/25/28 11,981,251 12,538,772 Structured Agency Credit Risk Debt FRN Ser. 15-DNA2, Class B, 8.075%, 12/25/27 11,472,022 11,617,758 Structured Agency Credit Risk Debt FRN Ser. 16-HQA2, Class M3, 5.675%, 11/25/28 2,950,000 3,148,901 Federal National Mortgage Association Connecticut Avenue Securities FRB Ser. 16-C03, Class 2B, 13.275%, 10/25/28 3,990,000 4,934,665 Connecticut Avenue Securities FRB Ser. 16-C02, Class 1B, 12.775%, 9/25/28 14,000,000 17,158,333 Connecticut Avenue Securities FRB Ser. 16-C03, Class 1B, 12.275%, 10/25/28 7,745,000 9,100,579 Connecticut Avenue Securities FRB Ser. 16-C01, Class 1B, 12.275%, 8/25/28 11,787,000 14,101,982 Connecticut Avenue Securities FRB Ser. 16-C03, Class 2M2, 6.425%, 10/25/28 7,775,000 8,498,414 Connecticut Avenue Securities FRB Ser. 15-C04, Class 1M2, 6.225%, 4/25/28 26,931,500 29,119,288 Connecticut Avenue Securities FRB Ser. 15-C03, Class 1M2, 5.525%, 7/25/25 20,884,500 22,206,265 Diversified Income Trust 35 MORTGAGE-BACKED SECURITIES (48.8%)* cont. Principal amount Value Residential mortgage-backed securities (non-agency) cont. Federal National Mortgage Association Connecticut Avenue Securities FRB Ser. 15-C03, Class 2M2, 5.525%, 7/25/25 $5,136,364 $5,531,612 Connecticut Avenue Securities FRB Ser. 15-C01, Class 2M2, 5.075%, 2/25/25 8,248,269 8,597,171 Connecticut Avenue Securities FRB Ser. 16-C04, Class 1M2, 4.775%, 1/25/29 2,760,000 2,830,380 Connecticut Avenue Securities FRB Ser. 15-C02, Class 1M2, 4.525%, 5/25/25 2,099,000 2,193,759 Connecticut Avenue Securities FRB Ser. 15-C02, Class 2M2, 4.525%, 5/25/25 3,124,000 3,244,697 Green Tree Home Improvement Loan Trust Ser. 95-D, Class B2, 7.45%, 9/15/25 1,965 1,964 GSAA Home Equity Trust FRB Ser. 06-8, Class 2A2, 0.705%, 5/25/36 F 14,458,179 7,181,378 Nomura Resecuritization Trust 144A FRB Ser. 15-4R, Class 1A14, 0.637%, 3/26/47 38,798,468 22,022,010 WaMu Mortgage Pass-Through Certificates Trust FRB Ser. 05-AR10, Class 1A3, 2.732%, 9/25/35 2,575,159 2,504,317 FRB Ser. 05-AR13, Class A1C3, 1.015%, 10/25/45 19,237,179 16,577,608 FRB Ser. 05-AR19, Class A1C4, 0.925%, 12/25/45 4,698,545 4,047,796 Total mortgage-backed securities (cost $1,604,432,724) CORPORATE BONDS AND NOTES (31.6%)* Principal amount Value Basic materials (2.6%) A Schulman, Inc. 144A company guaranty sr. unsec. unsub. notes 6.875%, 6/1/23 $1,986,000 $2,005,860 ArcelorMittal SA sr. unsec. unsub. bonds 10.85%, 6/1/19 (France) 890,000 1,076,900 ArcelorMittal SA sr. unsec. unsub. bonds 6.125%, 6/1/25 (France) 1,760,000 1,914,000 ArcelorMittal SA sr. unsec. unsub. notes 8.00%, 10/15/39 (France) 404,000 436,320 Axalta Coating Systems, LLC 144A company guaranty sr. unsec. unsub. notes 4.875%, 8/15/24 1,465,000 1,500,709 Beacon Roofing Supply, Inc. company guaranty sr. unsec. unsub. notes 6.375%, 10/1/23 2,021,000 2,182,680 Blue Cube Spinco, Inc. 144A company guaranty sr. unsec. notes 9.75%, 10/15/23 1,316,000 1,546,300 BMC East, LLC 144A company guaranty sr. notes 5.50%, 10/1/24 483,000 483,000 Boise Cascade Co. 144A company guaranty sr. unsec. notes 5.625%, 9/1/24 2,160,000 2,192,400 Builders FirstSource, Inc. 144A company guaranty sr. unsec. notes 10.75%, 8/15/23 3,875,000 4,446,563 Cemex Finance, LLC 144A company guaranty sr. notes 9.375%, 10/12/22 (Mexico) 955,000 1,049,306 Cemex Finance, LLC 144A company guaranty sr. notes 6.00%, 4/1/24 (Mexico) 600,000 615,000 36 Diversified Income Trust CORPORATE BONDS AND NOTES (31.6%)* cont. Principal amount Value Basic materials cont. Cemex SAB de CV 144A company guaranty sr. notes 6.125%, 5/5/25 (Mexico) $800,000 $822,000 Cemex SAB de CV 144A company guaranty sr. sub. notes 7.25%, 1/15/21 (Mexico) 2,250,000 2,409,750 Compass Minerals International, Inc. 144A company guaranty sr. unsec. notes 4.875%, 7/15/24 1,420,000 1,340,125 Coveris Holdings SA 144A company guaranty sr. unsec. notes 7.875%, 11/1/19 (Luxembourg) 4,276,000 4,372,210 CPG Merger Sub, LLC 144A company guaranty sr. unsec. notes 8.00%, 10/1/21 1,596,000 1,627,920 First Quantum Minerals, Ltd. 144A company guaranty sr. unsec. notes 7.25%, 5/15/22 (Canada) 1,725,000 1,526,625 First Quantum Minerals, Ltd. 144A company guaranty sr. unsec. notes 7.00%, 2/15/21 (Canada) 1,989,000 1,785,128 First Quantum Minerals, Ltd. 144A company guaranty sr. unsec. notes 6.75%, 2/15/20 (Canada) 380,000 351,500 Freeport-McMoran Oil & Gas, LLC/FCX Oil & Gas, Inc. company guaranty sr. unsec. notes 6.75%, 2/1/22 1,263,000 1,297,733 Freeport-McMoran Oil & Gas, LLC/FCX Oil & Gas, Inc. company guaranty sr. unsec. unsub. notes 6.875%, 2/15/23 1,943,000 2,013,434 Freeport-McMoRan, Inc. company guaranty sr. unsec. notes 3.55%, 3/1/22 (Indonesia) 201,000 182,910 GCP Applied Technologies, Inc. 144A company guaranty sr. unsec. notes 9.50%, 2/1/23 2,170,000 2,479,117 HudBay Minerals, Inc. company guaranty sr. unsec. notes 9.50%, 10/1/20 (Canada) 2,785,000 2,791,963 Huntsman International, LLC company guaranty sr. unsec. notes 5.125%, 11/15/22 2,136,000 2,221,440 Joseph T Ryerson & Son, Inc. 144A sr. notes 11.00%, 5/15/22 1,845,000 2,029,500 Mercer International, Inc. company guaranty sr. unsec. notes 7.75%, 12/1/22 (Canada) 3,146,000 3,330,828 New Gold, Inc. 144A company guaranty sr. unsec. unsub. notes 6.25%, 11/15/22 (Canada) 2,813,000 2,883,325 Norbord, Inc. 144A company guaranty sr. notes 6.25%, 4/15/23 (Canada) 2,755,000 2,921,127 Perstorp Holding AB 144A company guaranty sr. notes 8.75%, 5/15/17 (Sweden) 2,440,000 2,433,900 PQ Corp. 144A company guaranty sr. notes 6.75%, 11/15/22 625,000 664,063 Smurfit Kappa Treasury Funding, Ltd. company guaranty sr. unsec. unsub. notes 7.50%, 11/20/25 (Ireland) 2,371,000 2,797,780 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 6.375%, 8/15/22 305,000 321,013 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 5.50%, 10/1/24 1,985,000 2,079,288 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 5.25%, 4/15/23 1,557,000 1,615,388 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 5.125%, 10/1/21 585,000 607,669 TMS International Corp. 144A company guaranty sr. unsec. sub. notes 7.625%, 10/15/21 4,808,000 4,050,740 Diversified Income Trust 37 CORPORATE BONDS AND NOTES (31.6%)* cont. Principal amount Value Basic materials cont. USG Corp. 144A company guaranty sr. unsec. notes 5.50%, 3/1/25 $2,621,000 $2,811,023 Weekley Homes, LLC/Weekley Finance Corp. sr. unsec. notes 6.00%, 2/1/23 1,745,000 1,553,050 WR Grace & Co.- Conn. 144A company guaranty sr. unsec. notes 5.625%, 10/1/24 3,526,000 3,834,525 Capital goods (1.7%) Advanced Disposal Services, Inc. company guaranty sr. unsec. notes 8.25%, 10/1/20 3,976,000 4,174,800 Ardagh Packaging Finance PLC/Ardagh Holdings USA, Inc. 144A company guaranty sr. unsec. notes 7.25%, 5/15/24 (Ireland) 3,765,000 4,000,313 ATS Automation Tooling Systems, Inc. 144A sr. unsec. notes 6.50%, 6/15/23 (Canada) 2,699,000 2,779,970 Belden, Inc. 144A company guaranty sr. unsec. sub. notes 5.50%, 9/1/22 690,000 719,325 Belden, Inc. 144A company guaranty sr. unsec. sub. notes 5.25%, 7/15/24 3,012,000 3,057,180 Briggs & Stratton Corp. company guaranty sr. unsec. notes 6.875%, 12/15/20 2,780,000 3,099,700 Cortes NP Acquisition Corp. 144A sr. unsec. notes 9.25%, 10/15/24 845,000 845,000 Crown Cork & Seal Co., Inc. company guaranty sr. unsec. bonds 7.375%, 12/15/26 2,765,000 3,093,344 DH Services Luxembourg Sarl 144A company guaranty sr. unsec. sub. notes 7.75%, 12/15/20 (Luxembourg) 1,928,000 2,009,940 Gates Global, LLC/Gates Global Co. 144A company guaranty sr. unsec. notes 6.00%, 7/15/22 5,389,000 5,106,078 KLX, Inc. 144A company guaranty sr. unsec. notes 5.875%, 12/1/22 2,330,000 2,411,550 Legrand France SA sr. unsec. unsub. notes 8.50%, 2/15/25 (France) 1,150,000 1,571,989 MasTec, Inc. company guaranty sr. unsec. unsub. notes 4.875%, 3/15/23 3,298,000 3,256,775 Oshkosh Corp. company guaranty sr. unsec. sub. notes 5.375%, 3/1/25 1,865,000 1,951,256 Oshkosh Corp. company guaranty sr. unsec. sub. notes 5.375%, 3/1/22 2,444,000 2,572,310 Reynolds Group Issuer, Inc./Reynolds Group Issuer, LLC/ Reynolds Group Issuer Lu 144A company guaranty sr. unsec. unsub. notes 7.00%, 7/15/24 1,838,000 1,971,255 Terex Corp. company guaranty sr. unsec. notes 6.00%, 5/15/21 842,000 860,945 TI Group Automotive Systems, LLC 144A sr. unsec. notes 8.75%, 7/15/23 2,534,000 2,755,725 TransDigm, Inc. company guaranty sr. unsec. sub. notes 7.50%, 7/15/21 525,000 556,500 ZF North America Capital, Inc. 144A company guaranty sr. unsec. unsub. notes 4.75%, 4/29/25 3,676,000 3,859,800 38 Diversified Income Trust CORPORATE BONDS AND NOTES (31.6%)* cont. Principal amount Value Communication services (4.1%) Altice Financing SA 144A company guaranty sr. notes 6.625%, 2/15/23 (Luxembourg) $1,050,000 $1,074,938 Altice Finco SA 144A company guaranty sr. unsec. unsub. notes 7.625%, 2/15/25 (Luxembourg) 540,000 538,650 Altice SA 144A company guaranty sr. unsec. notes 7.75%, 5/15/22 (Luxembourg) 5,005,000 5,336,581 CCO Holdings, LLC/CCO Holdings Capital Corp. 144A company guaranty sr. unsec. bonds 5.50%, 5/1/26 1,117,000 1,164,473 CCO Holdings, LLC/CCO Holdings Capital Corp. 144A company guaranty sr. unsec. notes 5.875%, 4/1/24 2,520,000 2,683,800 CCO Holdings, LLC/CCO Holdings Capital Corp. 144A sr. unsec. notes 5.75%, 2/15/26 527,000 558,620 CCO Holdings, LLC/CCO Holdings Capital Corp. 144A sr. unsec. unsub. notes 5.125%, 5/1/23 5,387,000 5,622,681 CenturyLink, Inc. sr. unsec. unsub. notes 6.75%, 12/1/23 661,000 687,440 CenturyLink, Inc. sr. unsec. unsub. notes 5.625%, 4/1/20 380,000 401,850 Cequel Communications Holdings I, LLC/Cequel Capital Corp. 144A sr. unsec. unsub. notes 5.125%, 12/15/21 1,641,000 1,641,000 Cequel Communications Holdings I, LLC/Cequel Capital Corp. 144A sr. unsec. unsub. notes 5.125%, 12/15/21 1,610,000 1,605,991 CSC Holdings, LLC sr. unsec. unsub. bonds 5.25%, 6/1/24 4,146,000 3,938,700 CSC Holdings, LLC sr. unsec. unsub. notes 6.75%, 11/15/21 2,060,000 2,178,450 CSC Holdings, LLC 144A sr. unsec. unsub. notes 10.125%, 1/15/23 2,010,000 2,316,525 Digicel Group, Ltd. 144A sr. unsec. notes 8.25%, 9/30/20 (Jamaica) 786,000 682,838 Digicel, Ltd. 144A company guaranty sr. unsec. notes 6.75%, 3/1/23 (Jamaica) 4,275,000 3,762,000 Frontier Communications Corp. sr. unsec. notes 11.00%, 9/15/25 1,860,000 1,941,375 Frontier Communications Corp. sr. unsec. notes 10.50%, 9/15/22 2,090,000 2,215,400 Frontier Communications Corp. sr. unsec. notes 6.25%, 9/15/21 2,295,000 2,206,069 Frontier Communications Corp. sr. unsec. unsub. notes 7.625%, 4/15/24 475,000 443,531 Inmarsat Finance PLC company guaranty sr. unsec. unsub. notes Ser. REGS, 4.875%, 5/15/22 (United Kingdom) 1,396,000 1,326,200 Level 3 Communications, Inc. sr. unsec. unsub. notes 5.75%, 12/1/22 3,105,000 3,244,725 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 5.375%, 1/15/24 1,360,000 1,416,950 Neptune Finco Corp. 144A sr. unsec. unsub. notes 10.875%, 10/15/25 1,765,000 2,065,050 Qwest Corp. sr. unsec. unsub. notes 7.25%, 9/15/25 1,375,000 1,504,701 SFR Group SA 144A company guaranty sr. notes 6.00%, 5/15/22 (France) 3,679,000 3,743,383 SFR Group SA 144A sr. bonds 6.25%, 5/15/24 (France) 4,231,000 4,199,268 Sprint Capital Corp. company guaranty sr. unsec. unsub. notes 6.875%, 11/15/28 5,995,000 5,627,806 Sprint Communications, Inc. 144A company guaranty sr. unsec. notes 9.00%, 11/15/18 2,303,000 2,541,936 Diversified Income Trust 39 CORPORATE BONDS AND NOTES (31.6%)* cont. Principal amount Value Communication services cont. Sprint Corp. company guaranty sr. unsec. sub. notes 7.875%, 9/15/23 $10,036,000 $10,098,725 Sprint Corp. company guaranty sr. unsec. sub. notes 7.25%, 9/15/21 3,845,000 3,859,419 T-Mobile USA, Inc. company guaranty sr. unsec. notes 6.625%, 4/1/23 2,443,000 2,617,064 T-Mobile USA, Inc. company guaranty sr. unsec. notes 6.375%, 3/1/25 3,740,000 4,067,250 T-Mobile USA, Inc. company guaranty sr. unsec. notes 6.00%, 3/1/23 1,889,000 2,018,038 T-Mobile USA, Inc. company guaranty sr. unsec. unsub. notes 6.125%, 1/15/22 4,357,000 4,607,528 Telenet Finance V Luxembourg SCA 144A sr. notes 6.75%, 8/15/24 (Luxembourg) EUR 2,690,000 3,324,627 Unitymedia Hessen GmbH & Co. KG/Unitymedia NRW GmbH company guaranty sr. notes 5.625%, 4/15/23 (Germany) EUR 1,220,000 1,450,636 Unitymedia Hessen GmbH & Co. KG/Unitymedia NRW GmbH company guaranty sr. notes Ser. REGS, 5.75%, 1/15/23 (Germany) EUR 542,700 644,843 Unitymedia Hessen GmbH & Co. KG/Unitymedia NRW GmbH 144A company guaranty sr. notes 5.125%, 1/21/23 (Germany) EUR 1,725,300 2,031,493 Videotron, Ltd. company guaranty sr. unsec. unsub. notes 5.00%, 7/15/22 (Canada) $3,535,000 3,685,238 Virgin Media Finance PLC 144A company guaranty sr. unsec. unsub. notes 4.50%, 1/15/25 (United Kingdom) EUR 3,165,000 3,513,838 Virgin Media Secured Finance PLC 144A sr. notes 6.00%, 4/15/21 (United Kingdom) GBP 1,944,000 2,609,920 West Corp. 144A company guaranty sr. unsec. sub. notes 5.375%, 7/15/22 $2,307,000 2,249,325 WideOpenWest Finance, LLC/WideOpenWest Capital Corp. company guaranty sr. unsec. sub. notes 10.25%, 7/15/19 2,189,000 2,304,098 Wind Acquisition Finance SA 144A company guaranty sr. notes 4.00%, 7/15/20 (Luxembourg) EUR 2,375,000 2,707,974 Windstream Services, LLC company guaranty sr. unsec. notes 6.375%, 8/1/23 $5,401,000 4,901,408 Ziggo Bond Finance BV 144A sr. unsec. bonds 4.625%, 1/15/25 (Netherlands) EUR 1,025,000 1,150,167 Consumer cyclicals (4.7%) AMC Entertainment, Inc. company guaranty sr. unsec. sub. notes 5.875%, 2/15/22 $2,740,000 2,835,900 AMC Entertainment, Inc. company guaranty sr. unsec. sub. notes 5.75%, 6/15/25 939,000 948,390 American Builders & Contractors Supply Co., Inc. 144A sr. unsec. notes 5.75%, 12/15/23 1,977,000 2,068,436 American Tire Distributors, Inc. 144A sr. unsec. sub. notes 10.25%, 3/1/22 2,540,000 2,311,400 Bon-Ton Department Stores, Inc. (The) company guaranty notes 8.00%, 6/15/21 2,336,000 1,296,480 Boyd Gaming Corp. company guaranty sr. unsec. sub. notes 6.875%, 5/15/23 936,000 1,013,220 40 Diversified Income Trust CORPORATE BONDS AND NOTES (31.6%)* cont. Principal amount Value Consumer cyclicals cont. Brookfield Residential Properties, Inc. 144A company guaranty sr. unsec. notes 6.50%, 12/15/20 (Canada) $1,030,000 $1,066,050 Brookfield Residential Properties, Inc./Brookfield Residential US Corp. 144A company guaranty sr. unsec. notes 6.125%, 7/1/22 (Canada) 2,485,000 2,510,596 CalAtlantic Group, Inc. company guaranty sr. unsec. sub. notes 6.25%, 12/15/21 2,966,000 3,258,893 CalAtlantic Group, Inc. company guaranty sr. unsec. sub. notes 5.875%, 11/15/24 835,000 893,450 Cedar Fair LP/Canada’s Wonderland Co./Magnum Management Corp. company guaranty sr. unsec. notes 5.25%, 3/15/21 945,000 978,075 Cinemark USA, Inc. company guaranty sr. unsec. notes 5.125%, 12/15/22 916,000 938,900 Cinemark USA, Inc. company guaranty sr. unsec. sub. notes 4.875%, 6/1/23 2,061,000 2,071,305 Clear Channel Worldwide Holdings, Inc. company guaranty sr. unsec. sub. notes 7.625%, 3/15/20 1,357,000 1,341,734 Clear Channel Worldwide Holdings, Inc. company guaranty sr. unsec. unsub. notes 6.50%, 11/15/22 4,577,000 4,765,801 Dakota Merger Sub, Inc. 144A sr. notes 7.75%, 9/1/23 2,770,000 2,773,463 Dakota Merger Sub, Inc. 144A sr. unsec. notes 10.75%, 9/1/24 1,110,000 1,087,800 Dollar Tree, Inc. company guaranty sr. unsec. unsub. notes 5.75%, 3/1/23 1,330,000 1,431,413 Eldorado Resorts, Inc. company guaranty sr. unsec. unsub. notes 7.00%, 8/1/23 3,775,000 4,006,219 Entercom Radio, LLC company guaranty sr. unsec. notes 10.50%, 12/1/19 2,260,000 2,353,225 GLP Capital LP/GLP Financing II, Inc. company guaranty sr. unsec. sub. notes 4.875%, 11/1/20 3,321,000 3,578,378 GLP Capital LP/GLP Financing II, Inc. company guaranty sr. unsec. unsub. notes 5.375%, 4/15/26 1,000,000 1,075,000 Great Canadian Gaming Corp. 144A company guaranty sr. unsec. notes 6.625%, 7/25/22 (Canada) CAD 3,471,000 2,771,350 Grupo Televisa SAB sr. unsec. unsub. bonds 6.625%, 1/15/40 (Mexico) $900,000 1,026,933 Hanesbrands, Inc. 144A company guaranty sr. unsec. unsub. notes 4.625%, 5/15/24 1,375,000 1,411,094 Hilton Domestic Operating Co., Inc. 144A sr. unsec. sub. notes 4.25%, 9/1/24 350,000 357,000 Howard Hughes Corp. (The) 144A sr. unsec. notes 6.875%, 10/1/21 2,466,000 2,592,383 iHeartCommunications, Inc. company guaranty sr. notes 9.00%, 12/15/19 581,000 459,716 Isle of Capri Casinos, Inc. company guaranty sr. unsec. notes 5.875%, 3/15/21 1,496,000 1,561,450 JC Penney Corp, Inc. company guaranty sr. unsec. bonds 8.125%, 10/1/19 1,425,000 1,553,250 JC Penney Corp, Inc. company guaranty sr. unsec. unsub. notes 5.65%, 6/1/20 603,000 604,435 Jo-Ann Stores Holdings, Inc. 144A sr. unsec. notes 9.75%, 10/15/19 ‡‡ 700,000 682,500 Diversified Income Trust 41 CORPORATE BONDS AND NOTES (31.6%)* cont. Principal amount Value Consumer cyclicals cont. L Brands, Inc. company guaranty sr. unsec. notes 6.625%, 4/1/21 $807,000 $931,076 L Brands, Inc. company guaranty sr. unsec. sub. notes 5.625%, 2/15/22 1,325,000 1,480,688 Lamar Media Corp. company guaranty sr. unsec. sub. notes 5.875%, 2/1/22 2,567,000 2,672,889 Lamar Media Corp. company guaranty sr. unsec. sub. notes 5.375%, 1/15/24 1,180,000 1,239,000 Lennar Corp. company guaranty sr. unsec. unsub. bonds 4.50%, 11/15/19 1,000,000 1,053,750 Masonite International Corp. 144A company guaranty sr. unsec. notes 5.625%, 3/15/23 1,097,000 1,157,335 Mattamy Group Corp. 144A sr. unsec. notes 6.50%, 11/15/20 (Canada) 2,586,000 2,577,919 Navistar International Corp. company guaranty sr. unsec. notes 8.25%, 11/1/21 1,231,000 1,224,845 Neiman Marcus Group, LLC (The) company guaranty sr. notes 7.125%, 6/1/28 1,317,000 1,224,810 Neiman Marcus Group, Ltd. 144A company guaranty sr. unsec. sub. notes 8.75%, 10/15/21 ‡‡ 3,744,000 2,939,040 Neiman Marcus Group, Ltd. 144A company guaranty sr. unsec. sub. notes 8.00%, 10/15/21 1,280,000 1,068,800 Nielsen Co. Luxembourg Sarl (The) 144A company guaranty sr. unsec. sub. notes 5.50%, 10/1/21 (Luxembourg) 2,121,000 2,216,445 Outfront Media Capital, LLC/Outfront Media Capital Corp. company guaranty sr. unsec. sub. notes 5.875%, 3/15/25 2,510,000 2,635,500 Outfront Media Capital, LLC/Outfront Media Capital Corp. company guaranty sr. unsec. sub. notes 5.625%, 2/15/24 307,000 319,280 Owens Corning company guaranty sr. unsec. notes 4.20%, 12/1/24 2,207,000 2,343,633 Penn National Gaming, Inc. sr. unsec. sub. notes 5.875%, 11/1/21 4,566,000 4,714,395 Penske Automotive Group, Inc. company guaranty sr. unsec. sub. notes 5.75%, 10/1/22 4,243,000 4,402,113 Penske Automotive Group, Inc. company guaranty sr. unsec. sub. notes 5.50%, 5/15/26 733,000 731,168 Penske Automotive Group, Inc. company guaranty sr. unsec. sub. notes 5.375%, 12/1/24 1,901,000 1,910,505 PulteGroup, Inc. company guaranty sr. unsec. unsub. notes 7.875%, 6/15/32 1,625,000 1,876,875 Regal Entertainment Group sr. unsec. sub. notes 5.75%, 6/15/23 2,845,000 2,891,231 Rivers Pittsburgh Borrower LP/Rivers Pittsburgh Finance Corp. 144A sr. notes 6.125%, 8/15/21 2,360,000 2,424,900 ROC Finance, LLC/ROC Finance 1 Corp. 144A notes 12.125%, 9/1/18 2,820,000 2,886,975 Sabre GLBL, Inc. 144A company guaranty sr. notes 5.375%, 4/15/23 2,410,000 2,476,275 Scientific Games International, Inc. company guaranty sr. unsec. notes 10.00%, 12/1/22 6,036,000 5,568,210 Scientific Games International, Inc. company guaranty sr. unsec. sub. notes 6.25%, 9/1/20 1,000,000 770,000 42 Diversified Income Trust CORPORATE BONDS AND NOTES (31.6%)* cont. Principal amount Value Consumer cyclicals cont. Scientific Games International, Inc. 144A company guaranty sr. notes 7.00%, 1/1/22 $3,145,000 $3,325,838 Sinclair Television Group, Inc. 144A company guaranty sr. unsec. sub. notes 5.625%, 8/1/24 4,682,000 4,787,345 Sirius XM Radio, Inc. 144A company guaranty sr. unsec. sub. notes 6.00%, 7/15/24 1,848,000 1,963,500 Six Flags Entertainment Corp. 144A company guaranty sr. unsec. unsub. notes 5.25%, 1/15/21 3,495,000 3,608,588 Spectrum Brands, Inc. company guaranty sr. unsec. notes 5.75%, 7/15/25 2,045,000 2,208,600 Spectrum Brands, Inc. company guaranty sr. unsec. sub. notes 6.625%, 11/15/22 90,000 97,425 Standard Industries, Inc. 144A sr. unsec. notes 5.375%, 11/15/24 2,127,000 2,190,810 SugarHouse HSP Gaming Prop. Mezz LP/SugarHouse HSP Gaming Finance Corp. 144A sr. notes 6.375%, 6/1/21 3,699,000 3,699,000 Taylor Morrison Communities, Inc./Monarch Communities, Inc. 144A company guaranty sr. unsec. sub. notes 5.625%, 3/1/24 1,170,000 1,202,175 Tempur Sealy International, Inc. 144A company guaranty sr. unsec. unsub. bonds 5.50%, 6/15/26 1,075,000 1,107,250 Thomas Cook Finance PLC 144A company guaranty sr. unsec. bonds 6.75%, 6/15/21 (United Kingdom) EUR 2,712,000 3,108,094 Tribune Media Co. company guaranty sr. unsec. notes 5.875%, 7/15/22 $2,725,000 2,757,359 Univision Communications, Inc. 144A company guaranty sr. unsec. notes 8.50%, 5/15/21 1,023,000 1,058,805 Wolverine World Wide, Inc. 144A company guaranty sr. unsec. bonds 5.00%, 9/1/26 1,220,000 1,232,200 Consumer staples (1.5%) 1011/New Red Finance, Inc. 144A company guaranty notes 6.00%, 4/1/22 (Canada) 5,710,000 5,981,225 AMN Healthcare, Inc. 144A company guaranty sr. unsec. notes 5.125%, 10/1/24 545,000 550,450 Ashtead Capital, Inc. 144A company guaranty notes 6.50%, 7/15/22 3,536,000 3,717,220 BlueLine Rental Finance Corp. 144A notes 7.00%, 2/1/19 1,734,000 1,512,915 CEC Entertainment, Inc. company guaranty sr. unsec. sub. notes 8.00%, 2/15/22 1,892,000 1,884,905 Ceridian HCM Holding, Inc. 144A sr. unsec. notes 11.00%, 3/15/21 6,489,000 6,862,118 Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 6.00%, 5/1/22 1,349,000 1,549,664 Dean Foods Co. 144A company guaranty sr. unsec. notes 6.50%, 3/15/23 2,870,000 3,049,375 JBS USA Lux SA/JBS USA Finance, Inc. 144A sr. unsec. notes 8.25%, 2/1/20 (Brazil) 680,000 701,250 KFC Holding Co./Pizza Hut Holdings, LLC/Taco Bell of America, LLC 144A company guaranty sr. unsec. notes 5.25%, 6/1/26 1,680,000 1,776,600 KFC Holding Co./Pizza Hut Holdings, LLC/Taco Bell of America, LLC 144A company guaranty sr. unsec. notes 5.00%, 6/1/24 1,680,000 1,755,600 Diversified Income Trust 43 CORPORATE BONDS AND NOTES (31.6%)* cont. Principal amount Value Consumer staples cont. Landry’s, Inc. 144A sr. unsec. notes 6.75%, 10/15/24 $1,115,000 $1,134,513 Pilgrim’s Pride Corp. 144A company guaranty sr. unsec. notes 5.75%, 3/15/25 1,000,000 1,030,000 Prestige Brands, Inc. 144A company guaranty sr. unsec. notes 5.375%, 12/15/21 2,010,000 2,080,350 Revlon Consumer Products Corp. company guaranty sr. unsec. sub. notes 5.75%, 2/15/21 3,428,000 3,496,560 Revlon Consumer Products Corp. 144A company guaranty sr. unsec. notes 6.25%, 8/1/24 882,000 910,665 Rite Aid Corp. 144A company guaranty sr. unsec. unsub. notes 6.125%, 4/1/23 3,687,000 3,978,900 Vander Intermediate Holding II Corp. 144A sr. unsec. notes 9.75%, 2/1/19 ‡‡ 559,387 290,881 WhiteWave Foods Co. (The) company guaranty sr. unsec. notes 5.375%, 10/1/22 2,208,000 2,508,840 Energy (5.7%) Antero Resources Corp. company guaranty sr. unsec. notes 5.625%, 6/1/23 1,553,000 1,582,119 Antero Resources Finance Corp. company guaranty sr. unsec. sub. notes 5.375%, 11/1/21 2,529,000 2,557,451 Archrock Partners LP/Archrock Partners Finance Corp. company guaranty sr. unsec. notes 6.00%, 10/1/22 306,000 283,815 Archrock Partners LP/Archrock Partners Finance Corp. company guaranty sr. unsec. notes 6.00%, 4/1/21 1,011,000 947,813 Baytex Energy Corp. 144A company guaranty sr. unsec. sub. notes 5.625%, 6/1/24 (Canada) 794,000 647,110 Baytex Energy Corp. 144A company guaranty sr. unsec. sub. notes 5.125%, 6/1/21 (Canada) 407,000 334,249 California Resources Corp. 144A company guaranty notes 8.00%, 12/15/22 4,444,000 2,955,260 CHC Helicopter SA company guaranty sr. notes 9.25%, 10/15/20 (Canada) (In default) † 1,421,100 689,234 Chesapeake Energy Corp. 144A company guaranty notes 8.00%, 12/15/22 3,240,000 3,284,550 Concho Resources, Inc. company guaranty sr. unsec. notes 5.50%, 4/1/23 3,633,000 3,751,073 Concho Resources, Inc. company guaranty sr. unsec. unsub. notes 5.50%, 10/1/22 215,000 223,063 Continental Resources, Inc. company guaranty sr. unsec. notes 3.80%, 6/1/24 1,467,000 1,342,305 Denbury Resources, Inc. company guaranty sr. unsec. sub. notes 6.375%, 8/15/21 473,000 352,385 Denbury Resources, Inc. 144A company guaranty notes 9.00%, 5/15/21 1,758,000 1,841,505 EP Energy, LLC/Everest Acquisition Finance, Inc. company guaranty sr. unsec. sub. notes 9.375%, 5/1/20 4,269,000 3,030,990 Gazprom OAO Via Gaz Capital SA 144A sr. unsec. unsub. notes 9.25%, 4/23/19 (Russia) 1,042,000 1,198,300 Hess Corp. sr. unsec. unsub. notes 7.30%, 8/15/31 1,280,000 1,517,957 44 Diversified Income Trust CORPORATE BONDS AND NOTES (31.6%)* cont. Principal amount Value Energy cont. Key Energy Services, Inc. company guaranty sr. unsec. unsub. notes 6.75%, 3/1/21 (In default) † $242,000 $65,340 Linn Energy, LLC/Linn Energy Finance Corp. 144A company guaranty notes 12.00%, 12/15/20 (In default) † 6,381,000 3,094,785 Lukoil International Finance BV 144A company guaranty sr. unsec. notes 4.563%, 4/24/23 (Russia) 1,700,000 1,759,500 Lukoil International Finance BV 144A company guaranty sr. unsec. unsub. bonds 6.656%, 6/7/22 (Russia) 2,380,000 2,726,328 Newfield Exploration Co. sr. unsec. unsub. notes 5.75%, 1/30/22 3,560,000 3,666,800 Newfield Exploration Co. sr. unsec. unsub. notes 5.375%, 1/1/26 2,095,000 2,100,238 Oasis Petroleum, Inc. company guaranty sr. unsec. sub. notes 6.875%, 1/15/23 818,000 781,190 Oasis Petroleum, Inc. company guaranty sr. unsec. unsub. notes 6.875%, 3/15/22 3,944,000 3,776,380 Petrobras Global Finance BV company guaranty sr. unsec. unsub. notes 8.75%, 5/23/26 (Brazil) 3,479,000 3,844,295 Petrobras Global Finance BV company guaranty sr. unsec. unsub. notes 8.375%, 5/23/21 (Brazil) 14,882,000 16,221,341 Petrobras Global Finance BV company guaranty sr. unsec. unsub. notes 6.25%, 3/17/24 (Brazil) 11,457,000 11,141,933 Petrobras Global Finance BV company guaranty sr. unsec. unsub. notes 4.875%, 3/17/20 (Brazil) 2,966,000 2,973,415 Petroleos de Venezuela SA company guaranty sr. unsec. bonds Ser. REGS, 6.00%, 11/15/26 (Venezuela) 2,797,000 1,174,460 Petroleos de Venezuela SA company guaranty sr. unsec. unsub. notes 5.375%, 4/12/27 (Venezuela) 14,670,000 6,052,842 Petroleos de Venezuela SA sr. unsec. notes 5.125%, 10/28/16 (Venezuela) 34,596,000 33,558,120 Petroleos de Venezuela SA 144A company guaranty sr. unsec. notes 6.00%, 11/15/26 (Venezuela) 24,565,000 10,314,844 Petroleos Mexicanos company guaranty sr. unsec. unsub. bonds 5.625%, 1/23/46 (Mexico) 13,745,000 11,989,764 Petroleos Mexicanos company guaranty sr. unsec. unsub. notes 6.625%, 6/15/38 (Mexico) 760,000 752,400 Petroleos Mexicanos company guaranty sr. unsec. unsub. notes 6.50%, 6/2/41 (Mexico) 1,000,000 972,500 Petroleos Mexicanos company guaranty sr. unsec. unsub. notes 6.375%, 1/23/45 (Mexico) 1,865,000 1,781,075 Petroleos Mexicanos company guaranty sr. unsec. unsub. notes 4.875%, 1/18/24 (Mexico) 1,665,000 1,685,813 Petroleos Mexicanos company guaranty sr. unsec. unsub. notes 4.50%, 1/23/26 (Mexico) 3,060,000 2,967,588 Rose Rock Midstream LP/Rose Rock Finance Corp. company guaranty sr. unsec. sub. notes 5.625%, 11/15/23 1,639,000 1,491,490 Rose Rock Midstream LP/Rose Rock Finance Corp. company guaranty sr. unsec. sub. notes 5.625%, 7/15/22 802,000 737,840 Sabine Pass Liquefaction, LLC sr. notes 6.25%, 3/15/22 832,000 910,000 Sabine Pass Liquefaction, LLC sr. notes 5.75%, 5/15/24 1,905,000 2,050,256 Sabine Pass Liquefaction, LLC sr. notes 5.625%, 4/15/23 2,130,000 2,273,775 Sabine Pass Liquefaction, LLC 144A sr. bonds 5.00%, 3/15/27 1,390,000 1,424,750 Diversified Income Trust 45 CORPORATE BONDS AND NOTES (31.6%)* cont. Principal amount Value Energy cont. Samson Investment Co. company guaranty sr. unsec. notes 9.75%, 2/15/20 (In default) † $3,925,000 $157,000 Seven Generations Energy, Ltd. 144A sr. unsec. sub. notes 8.25%, 5/15/20 (Canada) 2,090,000 2,228,463 Seventy Seven Energy, Inc. sr. unsec. notes 6.50%, 7/15/22 F 3,730,000 373 SM Energy Co. sr. unsec. notes 6.50%, 11/15/21 1,526,000 1,560,335 SM Energy Co. sr. unsec. unsub. notes 6.50%, 1/1/23 370,000 373,700 Targa Resources Partners LP/Targa Resources Partners Finance Corp. 144A company guaranty sr. unsec. bonds 5.375%, 2/1/27 1,100,000 1,106,875 Targa Resources Partners LP/Targa Resources Partners Finance Corp. 144A company guaranty sr. unsec. notes 5.125%, 2/1/25 555,000 555,694 Tervita Corp. 144A sr. notes 8.00%, 11/15/18 (Canada) 2,590,000 2,564,100 Tervita Corp. 144A sr. unsec. notes 10.875%, 2/15/18 (Canada) (In default) † 655,000 85,150 Triangle USA Petroleum Corp. 144A company guaranty sr. unsec. notes 6.75%, 7/15/22 (In default) † 1,655,000 364,100 Whiting Petroleum Corp. company guaranty sr. unsec. sub. notes 6.50%, 10/1/18 1,360,000 1,339,600 Williams Partners LP/ACMP Finance Corp. company guaranty sr. unsec. unsub. notes 6.125%, 7/15/22 765,000 794,251 Williams Partners LP/ACMP Finance Corp. sr. unsec. unsub. notes 4.875%, 5/15/23 3,260,000 3,296,675 WPX Energy, Inc. sr. unsec. notes 8.25%, 8/1/23 565,000 607,375 WPX Energy, Inc. sr. unsec. notes 7.50%, 8/1/20 2,283,000 2,414,273 WPX Energy, Inc. sr. unsec. unsub. notes 6.00%, 1/15/22 2,521,000 2,516,273 Financials (5.2%) Alliance Data Systems Corp. 144A company guaranty sr. unsec. notes 5.375%, 8/1/22 2,006,000 1,955,850 Ally Financial, Inc. company guaranty sr. unsec. notes 8.00%, 11/1/31 5,368,000 6,616,060 American International Group, Inc. jr. unsec. sub. FRB 8.175%, 5/15/58 1,221,000 1,634,003 Banco Bilbao Vizcaya Argentaria SA jr. unsec. sub. FRB 9.00%, perpetual maturity (Spain) 600,000 616,500 Banco Nacional de Costa Rica 144A sr. unsec. unsub. notes 4.875%, 11/1/18 (Costa Rica) 2,200,000 2,250,233 Bank of America Corp. jr. unsec. sub. FRN Ser. Z, 6.50%, perpetual maturity 1,685,000 1,825,066 CIT Group, Inc. sr. unsec. sub. notes 5.00%, 8/1/23 2,850,000 3,021,000 CIT Group, Inc. sr. unsec. unsub. notes 5.00%, 8/15/22 1,415,000 1,503,438 CNG Holdings, Inc./OH 144A sr. notes 9.375%, 5/15/20 2,620,000 1,598,200 CNO Financial Group, Inc. sr. unsec. unsub. notes 5.25%, 5/30/25 2,320,000 2,302,600 Commerzbank AG 144A unsec. sub. notes 8.125%, 9/19/23 (Germany) 785,000 903,143 Credit Acceptance Corp. company guaranty sr. unsec. notes 6.125%, 2/15/21 1,433,000 1,440,165 Credit Suisse Group AG 144A jr. unsec. sub. FRN 6.25%, perpetual maturity (Switzerland) 1,285,000 1,220,750 46 Diversified Income Trust CORPORATE BONDS AND NOTES (31.6%)* cont. Principal amount Value Financials cont. DFC Finance Corp. 144A company guaranty sr. notes 10.50%, 6/15/20 $1,422,000 $895,860 Dresdner Funding Trust I jr. unsec. sub. notes 8.151%, 6/30/31 3,250,000 3,867,500 Dresdner Funding Trust I 144A jr. unsec. sub. notes 8.151%, 6/30/31 3,179,000 3,783,010 E*Trade Financial Corp. sr. unsec. unsub. notes 4.625%, 9/15/23 2,720,000 2,815,200 ESH Hospitality, Inc. 144A company guaranty sr. unsec. notes 5.25%, 5/1/25 R 1,335,000 1,333,331 Genworth Holdings, Inc. company guaranty jr. unsec. sub. FRN 6.15%, 11/15/66 1,154,000 516,415 Hub Holdings, LLC/Hub Holdings Finance, Inc. 144A sr. unsec. sub. notes 8.125%, 7/15/19 ‡‡ 2,425,000 2,364,375 HUB International, Ltd. 144A sr. unsec. notes 7.875%, 10/1/21 950,000 969,000 Icahn Enterprises LP/Icahn Enterprises Finance Corp. company guaranty sr. unsec. notes 5.875%, 2/1/22 3,267,000 3,136,320 iStar, Inc. sr. unsec. notes 5.00%, 7/1/19 R 2,413,000 2,406,678 Liberty Mutual Insurance Co. 144A unsec. sub. notes 7.697%, 10/15/97 2,775,000 3,610,616 Lloyds Bank PLC jr. unsec. sub. FRN Ser. EMTN, 13.00%, perpetual maturity (United Kingdom) GBP 100,000 227,906 Lloyds Banking Group PLC 144A jr. unsec. sub. FRN 6.657%, perpetual maturity (United Kingdom) $2,300,000 2,562,488 MetLife Capital Trust X 144A jr. unsec. sub. FRB 9.25%, 1/1/68 935,000 1,344,063 Nationstar Mortgage, LLC/Nationstar Capital Corp. company guaranty sr. unsec. unsub. notes 7.875%, 10/1/20 1,255,000 1,275,331 Nationstar Mortgage, LLC/Nationstar Capital Corp. company guaranty sr. unsec. unsub. notes 6.50%, 7/1/21 3,743,000 3,668,140 OneMain Financial Holdings, LLC 144A company guaranty sr. unsec. sub. notes 6.75%, 12/15/19 2,632,000 2,766,890 OneMain Financial Holdings, LLC 144A company guaranty sr. unsec. unsub. notes 7.25%, 12/15/21 2,586,000 2,721,765 Provident Funding Associates LP/PFG Finance Corp. 144A company guaranty sr. unsec. notes 6.75%, 6/15/21 2,283,000 2,302,976 Royal Bank of Scotland Group PLC jr. unsec. sub. FRB 8.00%, perpetual maturity (United Kingdom) 1,955,000 1,820,613 Royal Bank of Scotland Group PLC jr. unsec. sub. FRB 7.50%, perpetual maturity (United Kingdom) 3,515,000 3,225,013 Royal Bank of Scotland Group PLC unsec. sub. bonds 5.125%, 5/28/24 (United Kingdom) 1,495,000 1,496,585 Russian Agricultural Bank OJSC Via RSHB Capital SA 144A sr. unsec. unsub. notes 5.298%, 12/27/17 (Russia) 2,500,000 2,562,500 Sberbank of Russia Via SB Capital SA 144A sr. unsec. notes 6.125%, 2/7/22 (Russia) 2,100,000 2,315,250 Sberbank of Russia Via SB Capital SA 144A sr. unsec. unsub. notes 4.95%, 2/7/17 (Russia) 5,010,000 5,059,920 Springleaf Finance Corp. company guaranty sr. unsec. unsub. notes 6.00%, 6/1/20 1,777,000 1,819,204 Stearns Holdings, Inc. 144A company guaranty sr. notes 9.375%, 8/15/20 2,000,000 1,947,500 TMX Finance, LLC/TitleMax Finance Corp. 144A company guaranty sr. notes 8.50%, 9/15/18 2,178,000 1,622,610 Diversified Income Trust47 CORPORATE BONDS AND NOTES (31.6%)* cont. Principal amount Value Financials cont. TRI Pointe Group, Inc./TRI Pointe Homes, Inc. company guaranty sr. unsec. unsub. notes 5.875%, 6/15/24 $1,980,000 $2,059,200 UBS AG/Jersey jr. unsec. sub. FRN Ser. EMTN, 7.152%, perpetual maturity (Jersey) EUR 2,000,000 2,410,124 USI, Inc./NY 144A sr. unsec. notes 7.75%, 1/15/21 $3,620,000 3,674,300 Vnesheconombank Via VEB Finance PLC 144A sr. unsec. unsub. notes 6.902%, 7/9/20 (Russia) 3,060,000 3,327,750 Vnesheconombank Via VEB Finance PLC 144A sr. unsec. unsub. notes 6.80%, 11/22/25 (Russia) 1,956,000 2,157,825 Vnesheconombank Via VEB Finance PLC 144A sr. unsec. unsub. notes 5.942%, 11/21/23 (Russia) 2,200,000 2,323,794 VTB Bank OJSC Via VTB Capital SA 144A sr. unsec. notes 6.875%, 5/29/18 (Russia) 22,451,000 23,799,676 VTB Bank OJSC Via VTB Capital SA 144A unsec. sub. bonds 6.95%, 10/17/22 (Russia) 27,040,000 28,865,200 VTB Bank PJSC via VTB Eurasia, Ltd. 144A unsec. sub. FRN 9.50%, perpetual maturity (Russia) 1,110,000 1,186,313 Health care (2.6%) Acadia Healthcare Co., Inc. company guaranty sr. unsec. sub. notes 6.125%, 3/15/21 2,200,000 2,271,500 Acadia Healthcare Co., Inc. company guaranty sr. unsec. sub. notes 5.125%, 7/1/22 2,005,000 1,984,950 AMAG Pharmaceuticals, Inc. 144A company guaranty sr. unsec. notes 7.875%, 9/1/23 3,768,000 3,598,440 Centene Corp. sr. unsec. unsub. notes 6.125%, 2/15/24 2,705,000 2,934,925 Centene Corp. sr. unsec. unsub. notes 4.75%, 5/15/22 1,466,000 1,513,645 CHS/Community Health Systems, Inc. company guaranty sr. unsec. notes 6.875%, 2/1/22 1,978,000 1,701,080 Concordia International Corp. 144A company guaranty sr. unsec. notes 7.00%, 4/15/23 (Canada) 2,557,000 1,636,480 ConvaTec Healthcare E SA 144A company guaranty sr. unsec. unsub. notes 10.50%, 12/15/18 (Luxembourg) 2,010,000 2,040,150 Crimson Merger Sub, Inc. 144A sr. unsec. notes 6.625%, 5/15/22 2,396,000 2,114,470 DPx Holdings BV 144A sr. unsec. sub. notes 7.50%, 2/1/22 (Netherlands) 4,278,000 4,523,985 Endo Finance, LLC/Endo Finco, Inc. 144A company guaranty sr. unsec. unsub. notes 5.375%, 1/15/23 4,173,000 3,703,538 Endo Limited/Endo Finance LLC/Endo Finco, Inc. 144A company guaranty sr. unsec. notes 6.50%, 2/1/25 (Ireland) 500,000 441,875 Endo Limited/Endo Finance LLC/Endo Finco, Inc. 144A company guaranty sr. unsec. unsub. notes 6.00%, 7/15/23 (Ireland) 1,965,000 1,793,063 Halyard Health, Inc. company guaranty sr. unsec. unsub. notes 6.25%, 10/15/22 2,717,000 2,778,133 HCA, Inc. company guaranty sr. bonds 5.25%, 6/15/26 1,642,000 1,744,625 HCA, Inc. company guaranty sr. sub. notes 5.875%, 3/15/22 2,000,000 2,205,000 HCA, Inc. company guaranty sr. unsec. unsub. notes 7.50%, 2/15/22 741,000 850,298 HCA, Inc. company guaranty sr. unsec. unsub. notes 5.375%, 2/1/25 1,065,000 1,099,613 48 Diversified Income Trust CORPORATE BONDS AND NOTES (31.6%)* cont. Principal amount Value Health care cont. Jaguar Holding Co. II/Pharmaceutical Product Development, LLC 144A company guaranty sr. unsec. notes 6.375%, 8/1/23 $3,165,000 $3,291,600 Kinetic Concepts, Inc./KCI USA, Inc. 144A company guaranty sr. notes 7.875%, 2/15/21 869,000 940,693 Mallinckrodt International Finance SA/Mallinckrodt CB, LLC 144A company guaranty sr. unsec. unsub. notes 5.50%, 4/15/25 (Luxembourg) 2,404,000 2,277,790 MEDNAX, Inc. 144A company guaranty sr. unsec. unsub. notes 5.25%, 12/1/23 1,255,000 1,319,319 Molina Healthcare, Inc. company guaranty sr. unsec. notes 5.375%, 11/15/22 2,175,000 2,245,688 Omega Healthcare Investors, Inc. company guaranty sr. unsec. unsub. notes 4.95%, 4/1/24 R 2,235,000 2,349,434 Service Corp. International/US sr. unsec. notes 5.375%, 1/15/22 2,587,000 2,690,480 Service Corp. International/US sr. unsec. unsub. notes 5.375%, 5/15/24 4,990,000 5,289,400 Sterigenics-Nordion Holdings, LLC 144A sr. unsec. notes 6.50%, 5/15/23 1,831,000 1,904,240 Tenet Healthcare Corp. company guaranty sr. FRN 4.35%, 6/15/20 3,355,000 3,372,111 Tenet Healthcare Corp. company guaranty sr. notes 6.25%, 11/1/18 810,000 866,700 Tenet Healthcare Corp. company guaranty sr. sub. notes 6.00%, 10/1/20 4,416,000 4,669,920 Valeant Pharmaceuticals International, Inc. 144A company guaranty sr. unsec. notes 6.375%, 10/15/20 1,194,000 1,119,375 Valeant Pharmaceuticals International, Inc. 144A company guaranty sr. unsec. notes 6.125%, 4/15/25 3,185,000 2,743,081 Valeant Pharmaceuticals International, Inc. 144A company guaranty sr. unsec. notes 5.875%, 5/15/23 2,557,000 2,205,413 Valeant Pharmaceuticals International, Inc. 144A company guaranty sr. unsec. notes 5.625%, 12/1/21 1,062,000 947,835 Valeant Pharmaceuticals International, Inc. 144A company guaranty sr. unsec. notes 5.50%, 3/1/23 1,705,000 1,457,775 Technology (1.3%) Avaya, Inc. 144A company guaranty notes 10.50%, 3/1/21 443,000 97,460 Avaya, Inc. 144A company guaranty sr. notes 7.00%, 4/1/19 2,736,000 2,017,800 Black Knight InfoServ, LLC/Black Knight Lending Solutions, Inc. company guaranty sr. unsec. notes 5.75%, 4/15/23 3,068,000 3,232,905 CommScope Technologies Finance, LLC 144A sr. unsec. notes 6.00%, 6/15/25 1,160,000 1,236,850 Diamond 1 Finance Corp./Diamond 2 Finance Corp. 144A sr. bonds 8.35%, 7/15/46 470,000 562,755 Diamond 1 Finance Corp./Diamond 2 Finance Corp. 144A sr. notes 5.45%, 6/15/23 2,550,000 2,732,215 First Data Corp. 144A company guaranty sr. unsec. unsub. notes 7.00%, 12/1/23 2,670,000 2,823,525 First Data Corp. 144A notes 5.75%, 1/15/24 2,785,000 2,861,588 First Data Corp. 144A sr. notes 5.375%, 8/15/23 1,705,000 1,756,150 Diversified Income Trust 49 CORPORATE BONDS AND NOTES (31.6%)* cont. Principal amount Value Technology cont. Infor Software Parent LLC/Infor Software Parent, Inc. 144A company guaranty sr. unsec. notes 7.125%, 5/1/21 ‡‡ $2,750,000 $2,667,500 Infor US, Inc. company guaranty sr. unsec. notes 6.50%, 5/15/22 2,245,000 2,273,063 Iron Mountain, Inc. company guaranty sr. unsec. notes 6.00%, 8/15/23 R 3,445,000 3,677,538 Micron Technology, Inc. company guaranty sr. unsec. unsub. notes 5.875%, 2/15/22 2,454,000 2,503,080 NXP BV/NXP Funding, LLC 144A Company guaranty sr. unsec. notes 4.625%, 6/1/23 (Netherlands) 1,415,000 1,547,656 Techem Energy Metering Service GmbH & Co. KG 144A company guaranty sr. unsec. sub. notes 7.875%, 10/1/20 (Germany) EUR 1,550,000 1,813,103 Trionista TopCo GmbH 144A company guaranty sr. unsec. sub. notes 6.875%, 4/30/21 (Germany) EUR 3,425,000 4,039,499 Zebra Technologies Corp. sr. unsec. unsub. bonds 7.25%, 10/15/22 $2,922,000 3,166,718 Transportation (0.3%) Air Medical Merger Sub Corp. 144A sr. unsec. notes 6.375%, 5/15/23 4,120,000 3,986,100 Watco Cos., LLC/Watco Finance Corp. 144A company guaranty sr. unsec. notes 6.375%, 4/1/23 5,049,000 5,099,490 Utilities and power (1.9%) AES Corp./Virginia (The) sr. unsec. notes 8.00%, 6/1/20 2,779,000 3,272,273 AES Corp./Virginia (The) sr. unsec. notes 5.50%, 4/15/25 2,629,000 2,707,870 AES Corp./Virginia (The) sr. unsec. notes 4.875%, 5/15/23 965,000 974,650 AES Corp./Virginia (The) sr. unsec. unsub. notes 7.375%, 7/1/21 1,960,000 2,249,100 Calpine Corp. sr. unsec. sub. notes 5.75%, 1/15/25 2,635,000 2,602,063 Calpine Corp. 144A company guaranty sr. notes 6.00%, 1/15/22 2,105,000 2,204,988 Calpine Corp. 144A company guaranty sr. sub. notes 5.875%, 1/15/24 510,000 538,688 Centrais Electricas Brasileiras SA (Electrobras) 144A sr. unsec. unsub. notes 6.875%, 7/30/19 (Brazil) 2,825,000 2,973,341 Centrais Electricas Brasileiras SA (Electrobras) 144A sr. unsec. unsub. notes 5.75%, 10/27/21 (Brazil) 500,000 491,250 Colorado Interstate Gas Co., LLC company guaranty sr. unsec. notes 6.85%, 6/15/37 2,495,000 2,718,792 Dynegy, Inc. company guaranty sr. unsec. notes 7.375%, 11/1/22 385,000 380,188 Dynegy, Inc. company guaranty sr. unsec. notes 6.75%, 11/1/19 5,344,000 5,477,600 Dynegy, Inc. company guaranty sr. unsec. unsub. notes 7.625%, 11/1/24 260,000 255,320 El Paso Natural Gas Co., LLC company guaranty sr. unsec. notes 8.625%, 1/15/22 2,976,000 3,676,857 Energy Future Intermediate Holding Co., LLC/EFIH Finance, Inc. 144A notes 11.75%, 3/1/22 (In default) † 2,773,024 3,410,820 Energy Transfer Equity LP company guaranty sr. notes 7.50%, 10/15/20 2,415,000 2,650,463 Energy Transfer Equity LP sr. sub. notes 5.875%, 1/15/24 785,000 814,438 GenOn Energy, Inc. sr. unsec. sub. notes 9.875%, 10/15/20 1,666,000 1,241,170 50 Diversified Income Trust CORPORATE BONDS AND NOTES (31.6%)* cont. Principal amount Value Utilities and power cont. Hiland Partners Holdings, LLC/Hiland Partners Finance Corp. 144A company guaranty sr. unsec. notes 7.25%, 10/1/20 $1,625,000 $1,683,906 Hiland Partners Holdings, LLC/Hiland Partners Finance Corp. 144A company guaranty sr. unsec. sub. notes 5.50%, 5/15/22 780,000 811,200 NRG Energy, Inc. company guaranty sr. unsec. sub. notes 7.875%, 5/15/21 2,860,000 2,988,700 NRG Energy, Inc. 144A company guaranty sr. unsec. bonds 6.625%, 1/15/27 2,133,000 2,090,340 NRG Energy, Inc. 144A company guaranty sr. unsec. notes 7.25%, 5/15/26 1,216,000 1,237,280 Regency Energy Partners LP/Regency Energy Finance Corp. company guaranty sr. unsec. notes 5.00%, 10/1/22 1,655,000 1,746,765 Regency Energy Partners LP/Regency Energy Finance Corp. company guaranty sr. unsec. unsub. notes 6.50%, 7/15/21 499,000 516,388 Regency Energy Partners LP/Regency Energy Finance Corp. company guaranty sr. unsec. unsub. notes 5.875%, 3/1/22 2,443,000 2,693,837 Regency Energy Partners LP/Regency Energy Finance Corp. company guaranty sr. unsec. unsub. notes 5.50%, 4/15/23 1,140,000 1,176,923 Southern Star Central Corp. 144A sr. unsec. notes 5.125%, 7/15/22 3,692,000 3,719,690 Total corporate bonds and notes (cost $980,850,860) FOREIGN GOVERNMENT AND AGENCY BONDS AND NOTES (9.0%)* Principal amount Value Argentina (Republic of) 144A sr. unsec. bonds 7.125%, 7/6/36 (Argentina) $28,554,000 $30,279,147 Argentina (Republic of) 144A sr. unsec. notes 7.50%, 4/22/26 (Argentina) 11,786,000 13,274,964 Brazil (Federal Republic of) sr. unsec. unsub. bonds 4.875%, 1/22/21 (Brazil) 3,755,000 3,999,075 Brazil (Federal Republic of) sr. unsec. unsub. notes 10.00%, 1/1/17 (Brazil) (units) BRL 38,850 12,138,897 Buenos Aires (Province of) 144A sr. unsec. notes 9.125%, 3/16/24 (Argentina) $13,509,000 15,097,508 Buenos Aires (Province of) 144A sr. unsec. unsub. notes 10.875%, 1/26/21 (Argentina) 9,195,000 10,666,200 Cordoba (Province of) 144A sr. unsec. unsub. notes 7.125%, 6/10/21 (Argentina) 2,225,000 2,336,250 Costa Rica (Republic of) 144A sr. unsec. unsub. notes 7.00%, 4/4/44 (Costa Rica) 1,500,000 1,601,250 Croatia (Republic of) 144A sr. unsec. unsub. notes 6.00%, 1/26/24 (Croatia) 10,550,000 12,132,500 Egypt (Government of) 144A sr. unsec. notes 5.875%, 6/11/25 (Egypt) 5,675,000 5,393,066 Hellenic (Republic of) sr. unsec. notes 3.375%, 7/17/17 (Greece) EUR 1,537,000 1,686,393 Hellenic (Republic of) sr. unsec. unsub. bonds 4.75%, 4/17/19 (Greece) EUR 38,499,000 39,303,626 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, 3.00%, 2/24/40 (Greece) EUR 3,275,000 2,128,762 Diversified Income Trust51 FOREIGN GOVERNMENT AND AGENCY BONDS AND NOTES (9.0%)* cont. Principal amount Value Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, 3.00%, 2/24/39 (Greece) EUR 2,805,320 $1,825,012 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 3.00% (3.65%, 2/24/20), 2/24/38 (Greece) †† EUR 12,224,206 7,951,821 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 3.00% (3.65%, 2/24/20), 2/24/36 (Greece) †† EUR 1,867,000 1,231,929 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 3.00% (3.65%, 2/24/20), 2/24/32 (Greece) †† EUR 3,133,000 2,167,315 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 3.00% (3.65%, 2/24/20), 2/24/30 (Greece) †† EUR 2,685,000 1,917,122 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 3.00% (3.65%, 2/24/20), 2/24/29 (Greece) †† EUR 12,667,966 9,223,959 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 3.00% (3.65%, 2/24/20), 2/24/28 (Greece) †† EUR 17,599,392 13,206,933 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 3.00% (3.65%, 2/24/20), 2/24/27 (Greece) †† EUR 4,621,251 3,548,862 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 3.00% (3.65%, 2/24/20), 2/24/26 (Greece) †† EUR 3,768,000 2,972,893 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 3.00% (3.65%, 2/24/20), 2/24/25 (Greece) †† EUR 22,109,731 17,611,386 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 3.00% (3.65%, 2/24/20), 2/24/24 (Greece) †† EUR 16,099,739 13,157,297 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 3.00% (3.65%, 2/24/20), 2/24/23 (Greece) †† EUR 8,210,688 6,907,642 Indonesia (Republic of) 144A sr. unsec. unsub. bonds 6.625%, 2/17/37 (Indonesia) $3,255,000 4,259,981 Indonesia (Republic of) 144A sr. unsec. unsub. notes 5.95%, 1/8/46 (Indonesia) 3,250,000 4,119,375 Indonesia (Republic of) 144A sr. unsec. unsub. notes 5.125%, 1/15/45 (Indonesia) 6,310,000 7,185,513 Indonesia (Republic of) 144A sr. unsec. unsub. notes 3.375%, 4/15/23 (Indonesia) 5,860,000 6,050,450 Mexico (Republic of) sr. unsec. unsub. notes Ser. MTN, 4.75%, 3/8/44 (Mexico) 150,000 155,554 Russia (Federation of) 144A sr. unsec. notes 4.50%, 4/4/22 (Russia) 1,925,000 2,074,226 Russia (Federation of) 144A sr. unsec. unsub. bonds 12.75%, 6/24/28 (Russia) 3,715,000 6,687,000 Russia (Federation of) 144A sr. unsec. unsub. bonds 5.625%, 4/4/42 (Russia) 6,600,000 7,623,000 Ukraine (Government of) 144A unsec. FRN Ser. GDP, zero%, 5/31/40 (Ukraine) 1,007,000 322,089 Venezuela (Bolivarian Republic of) sr. unsec. bonds 7.00%, 3/31/38 (Venezuela) 2,900,000 1,315,875 Venezuela (Bolivarian Republic of) sr. unsec. unsub. bonds 9.25%, 9/15/27 (Venezuela) 7,605,000 4,144,725 Vietnam (Republic of) 144A sr. unsec. bonds 4.80%, 11/19/24 (Vietnam) 600,000 636,905 Total foreign government and agency bonds and notes (cost $280,667,740) 52 Diversified Income Trust SENIOR LOANS (1.7%)* c Principal amount Value Academy, Ltd. bank term loan FRN Ser. B, 5.00%, 7/2/22 $2,481,899 $2,423,989 Asurion, LLC bank term loan FRN 8.50%, 3/3/21 1,957,000 1,941,833 Avaya, Inc. bank term loan FRN Ser. B6, 6.50%, 3/31/18 2,165,986 1,636,673 Avaya, Inc. bank term loan FRN Ser. B7, 6.25%, 5/29/20 2,359,341 1,730,430 Caesars Entertainment Operating Co., Inc. bank term loan FRN Ser. B6, 11.25%, 3/1/17 4,010,095 4,376,016 Caesars Growth Properties Holdings, LLC bank term loan FRN 6.25%, 5/8/21 4,613,863 4,548,982 Cortes NP Acquistion Corp. bank term loan FRN Ser. B, 6.00%, 9/29/23 595,000 577,150 Del Monte Foods, Inc. bank term loan FRN 8.25%, 8/18/21 1,435,000 1,090,600 DPx Holdings BV bank term loan FRN Ser. B, 4.25%, 3/11/21 1,542,459 1,539,887 EP Energy, LLC bank term loan FRN 9.75%, 6/30/21 465,000 455,700 First Data Corp. bank term loan FRN 4.522%, 3/24/21 672,774 676,444 Getty Images, Inc. bank term loan FRN Ser. B, 4.75%, 10/18/19 2,966,349 2,484,317 iHeartCommunications, Inc. bank term loan FRN Ser. D, 7.274%, 1/30/19 2,744,000 2,100,304 Jeld-Wen, Inc. bank term loan FRN 5.25%, 10/15/21 2,672,796 2,686,997 Jeld-Wen, Inc. bank term loan FRN Ser. B, 4.75%, 7/1/22 589,131 592,077 Navistar, Inc. bank term loan FRN Ser. B, 6.50%, 8/7/20 3,200,813 3,201,814 Neiman Marcus Group, Ltd., Inc. bank term loan FRN 4.25%, 10/25/20 2,220,921 2,048,006 Ortho-Clinical Diagnostics, Inc. bank term loan FRN Ser. B, 4.75%, 6/30/21 1,402,713 1,372,905 Petco Animal Supplies, Inc. bank term loan FRN Ser. B1, 5.00%, 1/26/23 2,383,026 2,401,892 Revlon Consumer Products Corp. bank term loan FRN Ser. B, 4.25%, 9/7/23 2,280,000 2,284,886 Reynolds Group Holdings, Inc. bank term loan FRN Ser. B, 4.25%, 2/5/23 1,685,000 1,689,405 ROC Finance, LLC bank term loan FRN 5.00%, 6/20/19 5,304,034 5,184,693 Talbots, Inc. (The) bank term loan FRN 9.50%, 3/19/21 2,088,649 1,935,482 Talbots, Inc. (The) bank term loan FRN 5.50%, 3/19/20 2,296,093 2,238,691 Texas Competitive Electric Holdings Co., LLC bank term loan FRN 4.998%, 10/10/17 3,098,000 898,903 Texas Competitive Electric Holdings Co., LLC bank term loan FRN 4.998%, 10/10/17 31,795 9,226 Valeant Pharmaceuticals International, Inc. bank term loan FRN Ser. E, 5.25%, 8/5/20 1,032,475 1,031,759 Total senior loans (cost $57,942,854) Diversified Income Trust 53 PURCHASED SWAP OPTIONS OUTSTANDING (0.2%)* Counterparty Fixed right % to receive or (pay)/ Expiration Contract Floating rate index/Maturity date date/strike amount Value Credit Suisse International (2.915)/3 month USD-LIBOR-BBA/Apr-47 Apr-17/2.915 $89,988,900 $136,783 (3.315)/3 month USD-LIBOR-BBA/Apr-47 Apr-17/3.315 89,988,900 25,197 Goldman Sachs International 1.515/3 month USD-LIBOR-BBA/Nov-26 Nov-16/1.515 271,172,300 2,950,355 (1.9975)/3 month USD-LIBOR-BBA/Dec-46 Dec-16/1.9975 142,683,800 2,017,549 1.023/3 month USD-LIBOR-BBA/Nov-18 Nov-16/1.023 570,736,600 793,324 JPMorgan Chase Bank N.A. (1.639)/3 month USD-LIBOR-BBA/Nov-26 Nov-16/1.639 240,837,800 944,084 Total purchased swap options outstanding (cost $18,419,897) PURCHASED OPTIONS Expiration date/ Contract OUTSTANDING (—%)* strike price amount Value Federal National Mortgage Association 30 yr 3.00% TBA commitments (Call) Oct-16/$103.77 $418,000,000 $1,103,520 Federal National Mortgage Association 30 yr 2.50% TBA commitments (Call) Oct-16/100.97 64,000,000 118,400 Total purchased options outstanding (cost $1,586,250) CONVERTIBLE BONDS AND NOTES (—%)* Principal amount Value Navistar International Corp. cv. sr. unsec. sub. bonds 4.50%, 10/15/18 $960,000 $908,400 Total convertible bonds and notes (cost $821,363) SHORT-TERM INVESTMENTS (9.1%)* Principal amount/shares Value Putnam Short Term Investment Fund 0.51% L Shares 187,111,979 $187,111,979 State Street Institutional Liquid Reserves Fund Trust Class 0.34% P Shares 2,912,000 2,912,000 U.S. Treasury Bills 0.291%, 11/10/16 # Δ § $87,476,000 87,457,805 U.S. Treasury Bills 0.274%, 11/3/16 Δ 14,000 13,998 Total short-term investments (cost $277,486,215) TOTAL INVESTMENTS Total investments (cost $5,859,900,920) Key to holding’s currency abbreviations AUD Australian Dollar BRL Brazilian Real CAD Canadian Dollar CHF Swiss Franc EGP Egyptian Pound EUR Euro GBP British Pound MXN Mexican Peso NOK Norwegian Krone NZD New Zealand Dollar 54 Diversified Income Trust SEK Swedish Krona USD
